Exhibit 10.1
 
Execution Copy


 
 
 
graphic [logo.jpg]
 
 
CREDIT AGREEMENT
 
 
dated as of
 
March 11, 2016
 
 
among
 
 
AROTECH CORPORATION
 
 
and
 
 
JPMORGAN CHASE BANK, N.A.
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
     
ARTICLE I.  Definitions
1
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings.
23
SECTION 1.03.
Terms Generally.
24
SECTION 1.04.
Accounting Terms; GAAP
24
SECTION 1.05.
Pro Forma Adjustments for Acquisitions and Dispositions
25
SECTION 1.06.
Status of Obligations
25
ARTICLE II.  The Credits
25
SECTION 2.01.
Revolving Commitments
25
SECTION 2.02.
Loans and Borrowings
25
SECTION 2.03.
Borrowing Procedures; Requests for Revolving Borrowings
26
SECTION 2.06.
Letters of Credit
26
SECTION 2.05.
Funding of Borrowings.
29
SECTION 2.06.
Interest Elections.
29
SECTION 2.07.
Termination and Reduction of Commitment
30
SECTION 2.08.
Repayment and Amortization of Loans; Evidence of Debt.
31
SECTION 2.09.
Prepayment of Loans
32
SECTION 2.10.
Fees.
33
SECTION 2.11.
Interest
34
SECTION 2.12.
Alternate Rate of Interest.
34
SECTION 2.13.
Increased Costs.
35
SECTION 2.14.
Break Funding Payments.
36
SECTION 2.15.
Taxes
36
SECTION 2.16.
Payments Generally; Allocation of Proceeds; Sharing of Set-offs
37
SECTION 2.17.
Indemnity for Returned Payments
38
ARTICLE III.  Representations and Warranties
38
SECTION 3.01.
Organization; Powers
39
SECTION 3.02.
Authorization; Enforceability
39
SECTION 3.03.
Governmental Approvals; No Conflicts.
39
SECTION 3.04.
Financial Condition; No Material Adverse Change
39
SECTION 3.05.
Properties
39
SECTION 3.06.
Litigation and Environmental Matters.
40
SECTION 3.07.
Compliance with Laws and Agreements; No Default.
40
SECTION 3.08.
Investment Company Status.
40
SECTION 3.09.
Taxes.
40
SECTION 3.10.
ERISA
41
SECTION 3.11.
Disclosure.
41
SECTION 3.12.
Material Agreements
41
SECTION 3.13.
Solvency.
41
SECTION 3.14.
Insurance.
41
SECTION 3.15.
Capitalization and Subsidiaries.
42
SECTION 3.16.
Security Interest in Collateral
42
SECTION 3.17.
Employment Matters
42

 
 
i

--------------------------------------------------------------------------------

 
 
SECTION 3.18.
Federal Reserve Regulations
42
SECTION 3.19.
Use of Proceeds
42
SECTION 3.20.
No Burdensome Restrictions
42
SECTION 3.21.
Anti-Corruption Laws and Sanctions
42
SECTION 3.22.
Affiliate Transactions.
43
SECTION 3.23.
Common Enterprise.
43
ARTICLE IV.  Conditions
43
SECTION 4.01.
Effective Date
43
SECTION 4.03.
Each Credit Event.
46
ARTICLE V.  Affirmative Covenants
47
SECTION 5.01.
Financial Statements; Borrowing Base and Other Information
47
SECTION 5.02.
Notices of Material Events.
49
SECTION 5.03.
Existence; Conduct of Business
49
SECTION 5.04.
Payment of Obligations.
49
SECTION 5.05.
Maintenance of Properties
50
SECTION 5.06.
Books and Records; Inspection Rights
50
SECTION 5.07.
Compliance with Laws and Material Contractual Obligations.
50
SECTION 5.08.
Use of Proceeds.
50
SECTION 5.09.
Accuracy of Information
50
SECTION 5.10.
Insurance
51
SECTION 5.11.
Appraisals
51
SECTION 5.12.
Casualty and Condemnation
51
SECTION 5.13.
Depository Banks
51
SECTION 5.14.
Additional Collateral; Further Assurances
51
ARTICLE VI.  Negative Covenants
52
SECTION 6.01.
Indebtedness.
52
SECTION 6.02.
Liens.
53
SECTION 6.03.
Fundamental Changes.
54
SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
55
SECTION 6.05.
Asset Sales
56
SECTION 6.06.
Sale and Leaseback Transactions
57
SECTION 6.07.
Swap Agreements
57
SECTION 6.08.
Restricted Payments; Certain Payments of Indebtedness.
57
SECTION 6.09.
Transactions with Affiliates.
58
SECTION 6.10.
Restrictive Agreements.
58
SECTION 6.11.
Amendment of Material Documents
58
SECTION 6.12.
Financial Covenants
59
ARTICLE VII.  Events of Default
59
ARTICLE VIII.  Miscellaneous
61
SECTION 8.01.
Notices
61
SECTION 8.02.
Waivers; Amendments.
63
SECTION 8.03.
Expenses; Indemnity; Damage Waiver.
63
SECTION 8.04.
Successors and Assigns
65
SECTION 8.05.
Survival
66
SECTION 8.06.
Counterparts; Integration; Effectiveness.
66
SECTION 8.07.
Severability
67
SECTION 8.08.
Right of Setoff.
67
SECTION 8.09.
Governing Law; Jurisdiction; Consent to Service of Process.
67
SECTION 8.10.
WAIVER OF JURY TRIAL.
68
SECTION 8.11.
Headings.
68
SECTION 8.12.
Confidentiality.
68

 
 
ii

--------------------------------------------------------------------------------

 
 

SECTION 8.13.
Nonreliance; Violation of Law
68
SECTION 8.14.
USA PATRIOT Act
69
SECTION 8.15.
Disclosure
69
SECTION 8.16.
Interest Rate Limitation
69
SECTION 8.17.
No Advisory or Fiduciary Responsibility
69
ARTICLE IX.  Loan Guaranty
69
SECTION 9.01.
Guaranty.
70
SECTION 9.02.
Guaranty of Payment
70
SECTION 9.03.
No Discharge or Diminishment of Loan Guaranty
70
SECTION 9.04.
Defenses Waived.
71
SECTION 9.05.
Rights of Subrogation
71
SECTION 9.06.
Reinstatement; Stay of Acceleration.
71
SECTION 9.07.
Information
71
SECTION 9.08.
Termination
72
SECTION 9.09.
Taxes.
72
SECTION 9.10.
Maximum Liability
72
SECTION 9.11.
Contribution
72
SECTION 9.12.
Liability Cumulative
73
SECTION 9.13.
Keepwell
73

 
 
SCHEDULES:


Schedule 3.05 – Properties
Schedule 3.06 – Disclosed Matters
Schedule 3.12 – Material Agreements
Schedule 3.14 – Insurance
Schedule 3.15 – Capitalization and Subsidiaries
Schedule 3.22 – Affiliate Transactions
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.04 – Existing Investments
Schedule 6.10 – Existing Restrictions


EXHIBITS:


Exhibit A - Compliance Certificate
Exhibit B - Joinder Agreement


 
iii

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT dated as of March 11, 2016 (as it may be amended or modified
from time to time, this “Agreement”), among AROTECH CORPORATION, as Borrower,
the other Loan Parties party hereto, and JPMORGAN CHASE BANK, N.A., as Lender.


The parties hereto agree as follows:


ARTICLE I


Definitions


SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:


“Account” has the meaning assigned to such term in the Security Agreement.


“Account Debtor” means any Person obligated on an Account.


“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any CBFR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.


“Adjusted One Month LIBOR Rate” means, for any day, an interest rate per annum
equal to the sum of (i) 2.50% per annum plus (ii) the Adjusted LIBO Rate for a
one-month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding).


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.


“ALTA” means the American Land Title Association.


“Ann Arbor Real Estate” means the Real Property owned by the Borrower and
commonly known as 781 Avis Drive, Ann Arbor, Michigan 48108.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Affiliates from time to time
concerning or relating to bribery or corruption.


“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “Revolving Commitment CBFR
Spread”, “Revolving Commitment Eurodollar Spread” “Term A Loan CBFR Spread”,
“Term A Loan Eurodollar Spread”, “Term B Loan CBFR Spread”, “Term B Loan
Eurodollar Spread” or “Commitment Fee Rate”, as the case may be, based upon the
Borrower’s Leverage Ratio as of the most recent determination date, provided
that until the delivery to the Lender, pursuant to Section 5.01, of the
Borrower’s consolidated financial information for the Borrower’s first fiscal
quarter ending after the Effective Date, the “Applicable Rate” shall be the
applicable rates per annum set forth (all numbers are in basis points) below in
Category IV:
 
 
1

--------------------------------------------------------------------------------

 


Leverage
Ratio
 
Revolving
Commitment
CBFR Spread
Revolving
Commitment
Eurodollar
 Spread
Term A and B
Loan
CBFR Spread
Term A and B
Loan Eurodollar
Spread
Commitment
Fee Rate
Category I
< 2.00:1.00
 
0
175
25
200
25
Category II
≥  2.00:1.00
  but
< 2.50:1.00
 
25
200
50
225
30
Category III
≥  2.50:1.00
  but
< 3.00:1.00
 
50
250
75
275
35
Category IV
≥ 3.00:1.00
 
75
300
100
325
40



For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrower, based upon the Borrower’s annual
or quarterly consolidated financial statements delivered pursuant to
Section 5.01 and (b) each change in the Applicable Rate resulting from a change
in the Leverage Ratio shall be effective during the period commencing on and
including the scheduled date the delivery to the Lender of such consolidated
financial statements indicating such change and ending on the date immediately
preceding the effective date of the next such change, provided that, at the
option of the Lender, if the Borrower fails to deliver the annual or quarterly
consolidated financial statements required to be delivered by it pursuant to
Section 5.01, the Leverage Ratio shall be deemed to be in Category IV during the
period from the expiration of the time for delivery thereof until such
consolidated financial statements are delivered.


If at any time the Lender determines that the financial statements upon which
the Applicable Rate was determined were incorrect (whether based on a
restatement, fraud or otherwise), the Borrower shall be required to
retroactively pay any additional amount that the Borrower would have been
required to pay if such financial statements had been accurate at the time they
were delivered.


“Approved Fund” has the meaning assigned to such term in Section 8.04(b).


“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
Revolving Commitment and (ii) the Borrowing Base minus (b) the Revolving
Exposure.


“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Credit Maturity Date and the date of
termination of the Revolving Commitment.


“Banking Services” means each and any of the following bank services provided to
any Loan Party or any Subsidiary by the Lender or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards, (c)
merchant processing services, and (d) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).


“Banking Services Obligations” means any and all obligations of the Loan Parties
or their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
 
 
2

--------------------------------------------------------------------------------

 
 
“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Lender, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permits such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.


“Board” means the Board of Governors of the Federal Reserve System of the U.S.


“Borrower” means Arotech Corporation, a Delaware corporation.


“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect and (b) Term Loans made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.


“Borrowing Base” means, at any time, the sum of (a) 80% of Eligible Accounts at
such time, plus (b) 50% of Eligible Unbilled Accounts at such time, plus (c) 40%
of Eligible Inventory, valued at the lower of cost or market value, determined
on a first-in-first-out basis, minus (d) Reserves. The maximum amount of
Eligible Unbilled Accounts which may be included as part of the Borrowing Base
is $5,500,000 and the maximum amount of Eligible Inventory which may be included
as part of the Borrowing Base is $2,500,000.  The Lender may, in its Permitted
Discretion, reduce the advance rates set forth above, adjust Reserves or reduce
one or more of the other elements used in computing the Borrowing Base.


“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer, in a form which is acceptable to
the Lender in its sole discretion.


“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.


“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for general business in London.


“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Borrower and its Subsidiaries prepared in accordance with GAAP, excluding
capitalized software.
 
 
3

--------------------------------------------------------------------------------

 


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month LIBOR Rate on such day (or if
such day is not a Business Day, the immediately preceding Business Day).  Any
change in the CB Floating Rate due to a change in the Prime Rate or the Adjusted
One Month LIBOR Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Adjusted One Month LIBOR Rate,
respectively.


“CBFR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the CB Floating Rate.


“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 30% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Borrower
by Persons who were neither (i) nominated by the board of directors of the
Borrower nor (ii) appointed by directors so nominated; or (c) the acquisition of
direct or indirect Control of the Borrower by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof).


“Change in Law” means the occurrence after the date of this Agreement of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) compliance by the Lender (or, for purposes of Section 2.13(b),
by any lending office of the Lender or by the Lender’s holding company, if any)
with any request, guideline, requirement or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements or directives thereunder or issued in
connection therewith or in the implementation thereof, and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the U.S. or foreign regulatory authorities,
in each case pursuant to Basel III, shall in each case be deemed to be a “Change
in Law”, regardless of the date enacted, adopted, issued or implemented.


“Charges” has the meaning assigned to such term in Section 8.16.


“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, a Term A
Loan, or a Term B Loan, and (b) any Commitment, refers to whether such
Commitment is a Revolving Commitment, a Term A Commitment, or a Term B
Commitment.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
 
4

--------------------------------------------------------------------------------

 


“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be, become or
intended to be, subject to a security interest or Lien in favor of the Lender,
on behalf of the Secured Parties, to secure the Secured Obligations.


“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.


“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and any other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, mortgages, deeds of trust, loan
agreements, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, fee letters, notices, leases,
financing statements and all other written matter whether theretofore, now or
hereafter executed by any Loan Party or any Subsidiary and delivered to the
Lender.


“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit plus (b) the
aggregate amount of all LC Disbursements relating to commercial Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrower.


“Commitment” means the sum of the Revolving Commitment and Term Commitments.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


            “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


            “Disclosed Matters” means the actions, suits, proceedings and
environmental matters disclosed in Schedule 3.06.


“Document” has the meaning assigned to such term in the Security Agreement.


“dollars” or “$” refers to lawful money of the U.S.


“Domestic Subsidiary” means any, and when used in the plural, includes every,
Person that is a Subsidiary organized under the laws of the United States, any
state of the United States, the District of Columbia or any other jurisdiction
in the United States.


“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) extraordinary or non-recurring non-cash expenses
or losses incurred other than in the ordinary course of business for such period
(but excluding any non-cash charge in respect of an item that was included in
Net Income in a prior period and any non-cash charge that relates to the
write-down or write-off of inventory), and (v) non-cash expenses related to
stock based compensation for such period, minus (b) without duplication and to
the extent included in Net Income, (i) income tax credits and refunds (to the
extent not netted from tax expense) for such period, (ii) any cash payments made
during such period in respect of non-cash charges described in clauses (a)(iv)
or (v) taken in a prior period and (iii) extraordinary, unusual or non-recurring
non-cash income or gains realized other than in the ordinary course of business
for such period, all calculated for the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP.
 
 
5

--------------------------------------------------------------------------------

 


“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.


“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 8.02).


“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
 
“Eligible Accounts” means, at any time, the Accounts of a Loan Party which the
Lender determines in its Permitted Discretion are eligible as the basis for the
extension of Revolving Loans and the issuance of Letters of Credit.  Without
limiting the Lender’s discretion provided herein, Eligible Accounts shall not
include any Account:


(a)           which is not subject to a first priority perfected security
interest in favor of the Lender;


(b)           which is subject to any Lien other than (i) a Lien in favor of the
Lender and (ii) a Permitted Encumbrance which does not have priority over the
Lien in favor of the Lender;


(c)           (i) which is unpaid more than 90 days after the earlier of the
date of the original invoice therefor or the delivery of the applicable goods or
services, or (ii) which has been written off the books of any Loan Party or
otherwise designated as uncollectible;


(d)           which is owing by an Account Debtor for which more than 25% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;


(e)           which is owing by an Account Debtor (other than any Governmental
Authority of the U.S., or any department, agency, public corporation, or
instrumentality thereof) to the extent the aggregate amount of Accounts owing
from such Account Debtor and its Affiliates to the Loan Parties exceeds 25% of
the aggregate amount of Eligible Accounts;


(f)            with respect to which any covenant, representation or warranty
contained in this Agreement or in the Security Agreement has been breached or is
not true;


(g)           which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation satisfactory to the Lender which has been sent to the
Account Debtor, (iii) represents a progress billing, (iv) is contingent upon any
Loan Party’s completion of any further performance, (v) represents a sale on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis or (vi) relates to
payments of interest;
 
 
6

--------------------------------------------------------------------------------

 


(h)           for which the goods giving rise to such Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by such Loan Party or if such Account was
invoiced more than once;


(i)           with respect to which any check or other instrument of payment has
been returned uncollected for any reason;


(j)           which is owed by an Account Debtor which has (i) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
or liquidator of its assets, (ii) had possession of all or a material part of
its property taken by any receiver, custodian, trustee or liquidator, (iii)
filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws, (iv) admitted in writing its inability, or is generally unable
to, pay its debts as they become due, (v) become insolvent, or (vi) ceased
operation of its business;


(k)           which is owed by any Account Debtor which has sold all or
substantially all of its assets;


(l)           which is owed by an Account Debtor which (i) does not maintain its
chief executive office in the U.S. or Canada or (ii) is not organized under
applicable law of the U.S., any state of the U.S. or the District of Columbia,
Canada, or any province of Canada unless, in any such case, such Account is
backed by a Letter of Credit acceptable to the Lender which is in the possession
of, and is directly drawable by, the Lender;


(m)          which is owed in any currency other than U.S. dollars;


(n)           which is owed by any Governmental Authority of any country other
than the U.S., unless such Account is backed by a Letter of Credit acceptable to
the Lender which is in the possession of, and is directly drawable by, the
Lender;


(o)           which is owed by any Affiliate of any Loan Party or any employee,
officer, director, agent or stockholder of any Loan Party or any of its
Affiliates;


(p)           which is owed by an Account Debtor or any Affiliate of such
Account Debtor to which any Loan Party is indebted, but only to the extent of
such indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;


(q)           which is subject to any counterclaim, deduction, defense, setoff
or dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;


(r)           which is evidenced by any promissory note, chattel paper or
instrument;


(s)           which is owed by an Account Debtor located in any jurisdiction
which requires filing of a “Notice of Business Activities Report” or other
similar report in order to permit the applicable Loan Party to seek judicial
enforcement in such jurisdiction of payment of such Account, unless such Loan
Party has filed such report or qualified to do business in such jurisdiction;
 
 
7

--------------------------------------------------------------------------------

 


(t)           with respect to which any Loan Party has made any agreement with
the Account Debtor for any reduction thereof, other than discounts and
adjustments given in the ordinary course of business but only to the extent of
any such reduction, or any Account which was partially paid and any Loan Party
created a new receivable for the unpaid portion of such Account;


(u)           which does not comply in all material respects with the
requirements of all applicable laws and regulations, whether federal, state or
local, including without limitation the Federal Consumer Credit Protection Act,
the Federal Truth in Lending Act and Regulation Z of the Board;


(v)           which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than such Loan Party
has or has had an ownership interest in such goods, or which indicates any party
other than such Loan Party as payee or remittance party;


(w)          which was created on cash on delivery terms; or


(x)           which the Lender determines may not be paid by reason of the
Account Debtor’s inability to pay or which the Lender otherwise determines in
its Permitted Discretion is unacceptable for any reason whatsoever.


In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, the Borrower shall notify the Lender thereof
on and at the time of submission to the Lender of the next Borrowing Base
Certificate.  In determining the amount of an Eligible Account, the face amount
of an Account may, in the Lender’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that any Loan Party may be obligated to rebate
to an Account Debtor pursuant to the terms of any agreement or understanding
(written or oral)) and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by any Loan Party to reduce the amount of
such Account. Notwithstanding the above, with respect to any Accounts owing by
any Governmental Authority of the U.S., or any department, agency, public
corporation, or instrumentality thereof (“U.S. Government Accounts”), the Lender
may request that the Borrower comply, and upon such request the Borrower agrees
to use its best efforts to comply, with the Federal Assignment of Claims Act of
1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and take
all steps thereunder requested by the Lender, and the Borrower reserves the
right to exclude U.S. Government Accounts from Eligible Accounts at any time
based on the non-compliance with the Federal Assignment of Claims Act of 1940,
as amended.


“Eligible Inventory” means, at any time, the Inventory of a Loan Party which the
Lender determines in its Permitted Discretion is eligible as the basis for the
extension of Revolving Loans and the issuance of Letters of Credit.  Without
limiting the Lender’s discretion provided herein, Eligible Inventory shall not
include any Inventory:


(a)           which is not subject to a first priority perfected Lien in favor
of the Lender;
 
 
8

--------------------------------------------------------------------------------

 


(b)           which is subject to any Lien other than (i) a Lien in favor of the
Lender and (ii) a Permitted Encumbrance which does not have priority over the
Lien in favor of the Lender;


(c)           which is, in the Lender’s Permitted Discretion, slow moving,
obsolete, unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quantity;


(d)           with respect to which any covenant, representation or warranty
contained in this Agreement or in the Security Agreement has been breached or is
not true and which does not conform to all standards imposed by any Governmental
Authority;


(e)           in which any Person other than a Loan Party shall (i) have any
direct or indirect ownership, interest or title or (ii) be indicated on any
purchase order or invoice with respect to such Inventory as having or purporting
to have an interest therein;


(f)           which is not raw materials or finished goods, or which constitutes
work-in-process, spare or replacement parts, subassemblies, packaging and
shipping material, manufacturing supplies, samples, prototypes, displays or
display items, bill-and-hold or ship-in-place goods, goods that are returned or
marked for return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business;


(g)           which is not located in the U.S. or is in transit with a common
carrier from vendors and suppliers;


(h)           which is located in any location leased by any Loan Party unless
(i) the lessor has delivered to the Lender a Collateral Access Agreement or (ii)
a Reserve for rent, charges and other amounts due or to become due with respect
to such facility has been established by the Lender in its Permitted Discretion;


(i)           which is located in any third party warehouse or is in the
possession of a bailee (other than a third party processor) and is not evidenced
by a Document, unless such warehouseman or bailee has delivered to the Lender a
Collateral Access Agreement and such other documentation as the Lender may
require;


(j)           which is being processed offsite at a third party location or
outside processor, or is in transit to or from such third party location or
outside processor;


(k)           which is a discontinued product or component thereof;


(l)           which is the subject of a consignment by any Loan Party as
consignor;


(m)          which is perishable;


(n)           which contains or bears any intellectual property rights licensed
to any Loan Party unless the Lender is satisfied that it may sell or otherwise
dispose of such Inventory without (i) infringing the rights of such licensor,
(ii) violating any contract with such licensor, or (iii) incurring any liability
with respect to payment of royalties, other than royalties incurred pursuant to
sale of such Inventory under the current licensing agreement;
 
 
9

--------------------------------------------------------------------------------

 


(o)           which is not reflected in a current perpetual inventory report of
such Loan Party;


(p)           for which reclamation rights have been asserted by the seller; or


(q)           which the Lender otherwise determines in its Permitted Discretion
is unacceptable for any reason whatsoever.


In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the Borrower shall notify the Lender thereof on
and at the time of submission to the Lender of the next Borrowing Base
Certificate.


"Eligible Unbilled Accounts" means, at any time, those obligations owing to any
Loan Party which would constitute an Eligible Account but for the fact that an
invoice has not been sent by such Loan Party; provided that each of the
following conditions is also satisfied for each such obligation:  (a) such
obligation is covered under a written work order or other agreement between such
Loan Party and the Person owing such obligation, including price verification,
which is binding and enforceable on such Person to pay such obligation if it was
invoiced at such time, (b) such obligation has not been classified as an
Eligible Unbilled Account for more than 30 days, and (c) such obligation is not
excluded from Eligible Unbilled Accounts at any time by the Administrative Agent
in its Permitted Discretion.


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Materials or to
health and safety matters.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Equipment” has the meaning assigned to such term in the Security Agreement.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
 
 
10

--------------------------------------------------------------------------------

 


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any ERISA Affiliate from any Plan or Multiemployer
Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition upon the Borrower or any
ERISA Affiliate of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA.


“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Adjusted LIBO Rate.


“Event of Default” has the meaning assigned to such term in Article VII.


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender or required to be withheld or deducted from a payment to the Lender:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
Lender being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
the Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) the Lender
acquires such interest in the Loan, Letter of Credit or Commitment or (ii) the
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.15, amounts with respect to such Taxes were payable either
to the Lender’s assignor immediately before the Lender acquired the applicable
interest in such Loan, Letter of Credit or Commitment or to the Lender
immediately before it changed its lending office and (c) any U.S. federal
withholding Taxes imposed under FATCA.
 
“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
 
 
11

--------------------------------------------------------------------------------

 


“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Lender from three federal funds brokers of recognized standing
selected by it.


“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.


“Financial Statements” has the meaning assigned to such term in Section 5.01.


“Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus scheduled principal payments on Indebtedness, plus expense for
taxes paid in cash, plus Restricted Payments paid in cash, plus cash
contributions to any Plan, all calculated for the Borrower and its Subsidiaries
on a consolidated basis in accordance with GAAP.


“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA
minus Unfinanced Capital Expenditures to (b) Fixed Charges, all calculated for
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP.


“Fixtures” has the meaning assigned to such term in the Security Agreement.


“Foreign Subsidiary” means any, and when used in the plural, includes every,
Subsidiary which is not a Domestic Subsidiary.


“Funding Account” means the deposit account of the Borrower to which the Lender
is authorized by the Borrower to transfer the proceeds of any Borrowings
requested or authorized pursuant to this Agreement, as agreed to between the
Borrower and the Lender from time to time.


“GAAP” means generally accepted accounting principles in the U.S.


“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
 
12

--------------------------------------------------------------------------------

 


“Guaranteed Obligations” has the meaning assigned to such term in Section 9.01.


“Guarantors” means all Loan Guarantors and all non-Loan Parties who have
delivered an Obligation Guaranty, and the term “Guarantor” means each or any one
of them individually.


“Hazardous Materials” means:  (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.


“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) obligations
under any liquidated earn-out, (l) any other Off-Balance Sheet Liability and (m)
obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Swap
Agreements, and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.


“Indemnitee” has the meaning assigned to such term in Section 8.03(b).


“Information” has the meaning assigned to such term in Section 8.12.


“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.
 
 
13

--------------------------------------------------------------------------------

 


“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptances and net costs under Swap Agreements in respect of interest rates, to
the extent such net costs are allocable to such period in accordance with GAAP),
calculated for the Borrower and its Subsidiaries on a consolidated basis for
such period in accordance with GAAP.


“Interest Payment Date” means (a) with respect to any CBFR Loan, the first
Business Day of each calendar month and the Revolving Credit Maturity Date, the
Term A Maturity Date or the Term B Maturity Date, as applicable, and (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Revolving
Credit Maturity Date, the Term A Maturity Date or the Term B Maturity Date, as
applicable.


“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, three or
six months thereafter, as the Borrower may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.


“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) determined by the Lender (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
LIBO Screen Rate for the longest period (for which the LIBO Screen Rate is
available) that is shorter than the Impacted Interest Period and (b) the LIBO
Screen Rate for the shortest period (for which the LIBO Screen Rate is
available) that exceeds the Impacted Interest Period, in each case, at such
time.


“Inventory” has the meaning assigned to such term in the Security Agreement.


“IRS” means the United States Internal Revenue Service.


“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit B.


“LC Collateral Account” has the meaning assigned to such term in Section
2.04(h).


“LC Disbursement” means any payment made by the Lender pursuant to a Letter of
Credit.


“LC Exposure” means, at any time, the sum of the Commercial LC Exposure and the
Standby LC Exposure at such time.
 
 
14

--------------------------------------------------------------------------------

 
 
“Lender” means JPMorgan Chase Bank, N.A., its successors and assigns.
 
“Letters of Credit” means the letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.


“Leverage Ratio” means, on any date, the ratio of (a) the aggregate principal
amount of all Indebtedness determined for the Borrower and its Subsidiaries on a
consolidated basis at such date to (b) EBITDA for the period of four consecutive
fiscal quarters ended on or most recently prior to such date.


“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for Dollars) for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Lender from time to time in its reasonable discretion (the “LIBO
Screen Rate”) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period; provided that, (x) if any
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement and (y) if the LIBO Screen Rate shall not be
available at such time for a period equal in length to such Interest Period (an
“Impacted Interest Period”), then the LIBO Rate shall be the Interpolated Rate
at such time, subject to Section 2.12 in the event that the Lender shall
conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error);
provided, that, if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.  Notwithstanding the
above, to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in
connection with a CBFR Borrowing, such rate shall be determined as modified by
the definition of Adjusted One Month LIBOR Rate.
 
“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.


“Loan Documents” means, collectively, this Agreement, each promissory note
issued pursuant to this Agreement, any Letter of Credit application, each
Collateral Document, the Loan Guaranty, any Obligation Guaranty and each other
agreement, instrument, document and certificate identified in Section 4.01
executed and delivered to, or in favor of, the Lender and including each other
pledge, power of attorney, consent, assignment, contract, notice, letter of
credit agreement and each other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Lender in connection with this Agreement or the
transactions contemplated hereby.  Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.


“Loan Guarantor” means each Loan Party.


“Loan Guaranty” means Article IX of this Agreement.
 
 
15

--------------------------------------------------------------------------------

 


“Loan Parties” means, collectively, the Borrower, the Borrower’s Domestic
Subsidiaries (unless, as to any Domestic Subsidiary that is not a party hereto
as of the Effective Date, the Lender in its discretion does not require such
Domestic Subsidiary to be a Loan Party) and any other Person who becomes a party
to this Agreement pursuant to a Joinder Agreement and their successors and
assigns, and the term “Loan Party” shall mean any one of them or all of them
individually, as the context may require.


“Loans” means the loans and advances made by the Lender pursuant to this
Agreement.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of any Loan Party to perform any
of its obligations under the Loan Documents to which it is a party, (c) the
Collateral, or the Lender’s Liens (on behalf of itself and the other Secured
Parties) on the Collateral or the priority of such Liens, or (d) the rights of
or benefits available to the Lender under any of the Loan Documents.


“Material Agreements” means the agreements described on Schedule 3.12.


“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $250,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.


“Maximum Rate” has the meaning assigned to such term in Section 8.16.


“Moody’s” means Moody’s Investors Service, Inc.


“Mortgage” means any mortgage, deed of trust or other agreement which conveys or
evidences a Lien in favor of the Lender, on real property of a Loan Party,
including any amendment, restatement, modification or supplement thereto.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“Net Income” means, for any period, the consolidated net income (or loss)
determined for the Borrower and its Subsidiaries, on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Borrower or any Subsidiary, (b) the income
(or deficit) of any Person (other than a Subsidiary) in which the Borrower or
any Subsidiary has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary, to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary.


“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).
 
 
16

--------------------------------------------------------------------------------

 
 
“Obligated Party” has the meaning assigned to such term in Section 9.02.


“Obligation Guaranty” means any Guarantee of all or any portion of the Secured
Obligations executed and delivered to the Lender for the benefit of the Secured
Parties by a guarantor who is not a Loan Party.


“Obligations” “ means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of the Borrower and
its Subsidiaries to the Lender or any indemnified party, individually or
collectively, existing on the Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or in respect of any of the Loans made or reimbursement or
other obligations incurred or any of the Letters of Credit or other instruments
at any time evidencing any thereof.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
 
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases).


“Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a
result of a present or former connection between the Lender and the jurisdiction
imposing such Taxes (other than a connection arising from the Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document),
or sold or assigned an interest in any Loan, Letter of Credit, or any Loan
Document.


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
 
 
17

--------------------------------------------------------------------------------

 


“Parent” means, with respect to the Lender, the Person of which the Lender is,
directly or indirectly, a subsidiary.


“Participant” has the meaning assigned to such term in Section 8.04(c).


“Participant Register” has the meaning assigned to such term in Section 8.04(c).


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured lender) business
judgment.


“Permitted Encumbrances” means:


(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;


(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;


(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;


(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;


(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and


(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.


“Permitted Investments” means:


(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the U.S. (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the U.S.), in
each case maturing within one year from the date of acquisition thereof;
 
 
18

--------------------------------------------------------------------------------

 


(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;


(c) investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the U.S. or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;


(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and


(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Prepayment Event” means:
 
(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party or any
Subsidiary, other than dispositions described in Section 6.05(a); or
 
(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party or any Subsidiary with a fair value immediately prior to
such event equal to or greater than $250,000; or
 
(c) the issuance by the Borrower of any Equity Interests, or the receipt by the
Borrower of any capital contribution; or
 
(d) the incurrence by any Loan Party or any Subsidiary of any Indebtedness,
other than Indebtedness permitted under Section 6.01.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Lender as its prime rate in effect at its principal offices in
New York City. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.


“Projections” has the meaning assigned to such term in Section 5.01(f).


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
 
19

--------------------------------------------------------------------------------

 


“Real Property” means all real property that was, is now or may hereafter be
owned, occupied or otherwise controlled by any Loan Party pursuant to any
contract of sale, lease or other conveyance of any legal interest in any real
property to any Loan Party.


“Refinance Indebtedness” has the meaning assigned to such term in
Section 6.01(f).


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.


“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing, or
dumping of any substance into the environment.


“Report” means reports prepared by the Lender or another Person showing the
results of appraisals, field examinations or audits pertaining to the Borrower’s
assets from information furnished by or on behalf of the Borrower, after the
Lender has exercised its rights of inspection pursuant to this Agreement.


“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents of such Person and (b) any statute, law (including common
law), treaty, rule, regulation, code, ordinance, order, decree, writ, judgment,
injunction or determination of any arbitrator or court or other Governmental
Authority (including Environmental Laws), in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.


“Reserves” means any and all reserves which the Lender deems necessary, in its
Permitted Discretion, to maintain with respect to the Collateral or any Loan
Party.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests.


“Revolving Commitment” means the commitment of the Lender to make Revolving
Loans and issue Letters of Credit  hereunder, as such commitment may be reduced
from time to time pursuant to Section 2.07.  The initial amount of the Lender’s
Revolving Commitment is $15,000,000.


“Revolving Credit Maturity Date” means March 11, 2021 (if the same is a Business
Day, or if not then the immediately next succeeding Business Day), or any
earlier date on which the Revolving Commitment is reduced to zero or otherwise
terminated pursuant to the terms hereof.


“Revolving Exposure” means, at any time, the sum of the aggregate outstanding
principal amount of the Lender’s Revolving Loans and its LC Exposure at such
time.
 
 
20

--------------------------------------------------------------------------------

 


“Revolving Loan” means a Loan made pursuant to Section 2.01(a).


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.


“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.


“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, by the United Nations Security Council, the European Union or any EU
member state, Her Majesty’s Treasury of the United Kingdom or other relevant
sanctions authority, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.
 
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom or other relevant sanctions authority.
 
“SEC” means the Securities and Exchange Commission of the U.S.
 
“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations owing to the Lender or
its Affiliates; provided, however, that the definition of “Secured Obligations”
shall not create any guarantee by any Guarantor of (or grant of security
interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor.


“Secured Parties” means (a) the Lender, (b) each provider of Banking Services,
to the extent the Banking Services Obligations in respect thereof constitute
Secured Obligations, (c) each counterparty to any Swap Agreement, to the extent
the obligations thereunder constitute Secured Obligations, (d) the beneficiaries
of each indemnification obligation undertaken by any Loan Party under any Loan
Document and (e) the successors and assigns of each of the foregoing.


“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, among the Loan
Parties and the Lender, for the benefit of the Secured Parties, and any other
pledge or security agreement entered into, after the date of this Agreement by
any other Loan Party (as required by this Agreement or any other Loan Document)
or any other Person for the benefit of the Lender, on behalf of the Secured
Parties, as the same may be amended, restated, supplemented or otherwise
modified from time to time.


“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all standby Letters of Credit outstanding at such time plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrower at such time.


“Statement” has the meaning assigned to such term in Section 2.16(d).
 
 
21

--------------------------------------------------------------------------------

 


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Lender is subject with respect to the Adjusted LIBO Rate, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D of the Board.  Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to the Lender under such Regulation D of
the Board or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.


“Subordinated Indebtedness” of a Person means any Indebtedness of such Person,
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Lender.


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.


“Subsidiary” means any direct or indirect subsidiary of the Borrower or of any
other Loan Party, as applicable.


“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or any option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.


“Swap Agreement Obligations” means any and all obligations of the Loan Parties
or their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
Swap Agreement permitted hereunder with the Lender or an Affiliate of the
Lender, and (b) any cancellations, buy backs, reversals, terminations or
assignments of any Swap Agreement transaction permitted hereunder with the
Lender or an Affiliate of the Lender.


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
 
 
22

--------------------------------------------------------------------------------

 


“Term A Commitment” means the commitment of the Lender to make a Term A Loan,
expressed as an amount representing the maximum principal amount of the Term A
Loan to be made by the Lender.  The amount of the Lender’s Term A Commitment on
the Effective Date is $10,000,000.


“Term A Loan” means the Loan made pursuant to Section 2.01(b).


“Term A Maturity Date” means March 11, 2021.


“Term B Commitment” means the commitment of the Lender to make a Term B Loan,
expressed as an amount representing the maximum principal amount of the Term B
Loan to be made by the Lender.  The amount of the Lender’s Term B Commitment on
the Effective Date is $1,000,000.


“Term B Draw Expiration Date” means the earlier of (a) the date upon which the
Term B Loan is advanced pursuant to Section 2.01(c), and (b)  June 10, 2016.


“Term B Loan” means the Loan made pursuant to Section 2.01(c).


“Term B Maturity Date” means March 11, 2021.


“Term Commitments” means the Term A Commitment and the Term B Commitment.


“Term Loans” means the Term A Loan and the Term B Loan.


“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the CB Floating Rate.


“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period which are not financed from the proceeds of any
Indebtedness (other than the Revolving Loans; it being understood and agreed
that, to the extent any Capital Expenditures are financed with Revolving Loans,
such Capital Expenditures shall be deemed Unfinanced Capital Expenditures).


“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Michigan or in any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.


“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.


“U.S.” means the United States of America.


“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
 
 
23

--------------------------------------------------------------------------------

 


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).


SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding mascu­line,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities.  The word “will”
shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignments set forth herein) and, in the case of any Governmental Authority,
any other Governmental Authority that shall have succeeded to any or all
functions thereof, (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (f) any
reference in any definition to the phrase “at any time” or “for any period”
shall refer to the same time or period for all calculations or determinations
within such definition, and (g) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower notifies the Lender that
the Borrower requests an amendment to any provision hereof to eliminate the
effect of such change in GAAP or in the application thereof (or if the Lender
notifies the Borrower that the Lender requests an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of  the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Financial Accounting Standards
Board Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof.
 
 
24

--------------------------------------------------------------------------------

 


SECTION 1.05.  Pro Forma Adjustments for Acquisitions and Dispositions.  To the
extent the Borrower or any Subsidiary makes any acquisition permitted pursuant
to Section 6.04 or disposition of assets outside the ordinary course of business
permitted by Section 6.05 during the period of four fiscal quarters of the
Borrower most recently ended, the Leverage Ratio shall be calculated after
giving pro forma effect thereto (including pro forma adjustments arising out of
events which are directly attributable to the acquisition or the disposition of
assets, are factually supportable and are expected to have a continuing impact,
in each case as determined on a basis consistent with Article 11 of Regulation
S-X of the Securities Act of 1933, as amended, as interpreted by the SEC, and as
certified by a Financial Officer), as if such acquisition or such disposition
(and any related incurrence, repayment or assumption of Indebtedness) had
occurred in the first day of such four-quarter period.


SECTION 1.06.  Status of Obligations.   In the event that the Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Lender to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated
Indebtedness.  Without limiting the foregoing, the Secured Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Lender may have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.


ARTICLE II


The Credits


SECTION 2.01.  Commitments. (a)  Subject to the terms and conditions set forth
herein, the Lender agrees to make (a) Revolving Loans in dollars to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result in (i) the Revolving Exposure exceeding the lesser
of (x) the Revolving Commitment or (y) the Borrowing Base.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.


(b) Subject to the terms and conditions set forth herein, the Lender agrees to
make a Term A Loan in dollars to the Borrower, on the Effective Date, in a
principal amount not to exceed the Lender’s Term A Commitment.  Amounts prepaid
or repaid in respect of Term A Loans may not be reborrowed.


(c) Subject to the terms and conditions set forth herein, the Lender agrees to
make a Term B Loan in dollars to the Borrower, at one time on a date on or after
the Effective Date but prior to the Term B Draw Expiration Date in an aggregate
principal amount not to exceed the lesser Lender’s Term B Commitment or 80% of
the appraised value of the Ann Arbor Real Estate as determined pursuant to an
appraisal satisfactory to the Lender.  Amounts prepaid or repaid in respect of
Term B Loans may not be reborrowed.
 
 
25

--------------------------------------------------------------------------------

 


SECTION 2.02.  Loans and Borrowings.


(a)  Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type.


(b)  Subject to Section 2.12, each Revolving Borrowing and Term Loan Borrowing
shall be comprised entirely of CBFR Loans or Eurodollar Loans as the Borrower
may request in accordance herewith, provided that all Revolving Borrowings and
Term Loan Borrowings made on the Effective Date must be made as CBFR Borrowings
but may be converted into Eurodollar Borrowings in accordance with Section
2.06.  The Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of the Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections 2.12, 2.13, 2.14 and 2.15
shall apply to such Affiliate to the same extent as to the Lender); provided
that any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accord­ance with the terms of this Agreement.


(c)  At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000.  CBFR Borrowings may be in any
amount.  Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of
five Eurodollar Borrowings outstanding.


(d)  Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Credit Maturity Date, the Term A Maturity Date or the Term B Maturity Date, as
applicable.


SECTION 2.03.  Borrowing Procedures; Requests for Revolving Borrowings.   To
request a Borrowing, the Borrower shall notify the Lender of such request either
in writing (delivered by hand or fax) in a form approved by the Lender and
signed by the Borrower or by telephone (a) in the case of a Eurodollar
Borrowing, not later than 10:00 a.m., Detroit time, three (3) Business Days
before the date of the proposed Borrowing or (b) in the case of a CBFR
Borrowing, not later than noon, Detroit time, on the date of the proposed
Borrowing; provided that any such notice of a CBFR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.04(d) may be given not later than 9:00 a.m., Detroit time, on the date of the
proposed Borrowing.  Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or fax to the Lender of a
written Borrowing Request in a form approved by the Lender and signed by the
Borrower.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.01:


 
(i)
the Class of Borrowing, the aggregate amount of the requested Borrowing, and a
breakdown of the separate wires comprising such Borrowing;



 
(ii)
the date of such Borrowing, which shall be a Business Day;



 
(iii)
whether such Borrowing is to be a CBFR Borrowing or a Eurodollar Borrowing; and

 
 
26

--------------------------------------------------------------------------------

 
 
 
(iv)
in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”



If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a CBFR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.


SECTION 2.04.  Letters of Credit.


(a)           General.  Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of Letters of Credit denominated in
dollars as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Lender, at any time and from
time to time during the Availability Period.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Lender relating to any
Letter of Credit, the terms and conditions of this Agreement shall control. The
Borrower unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the support of any Subsidiary’s obligations as
provided in the first sentence of this paragraph, the Borrower will be fully
responsible for the reimbursement of LC Disbursements in accordance with the
terms hereof, the payment of interest thereon and the payment of fees due under
Section 2.10(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit (the Borrower hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor or surety of the
obligations of such Subsidiary that is an account party in respect of any such
Letter of Credit).


(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or fax (or transmit by electronic communication, if arrangements
for doing so have been approved by the Lender) to the Lender (reasonably in
advance of the requested date of issuance, amendment, renewal or extension, but
in any event no less than three (3) Business Days) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof, and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  If requested by the
Lender, the Borrower also shall submit a letter of credit application on the
Lender’s standard form in connection with any request for a Letter of Credit.  A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension, the LC Exposure shall not exceed
$1,000,000 and (ii) the Revolving Exposure shall not exceed the lesser of the
Revolving Commitment and the Borrowing Base.


(c)           Expiration Date.  Each Letter of Credit shall expire (or be
subject to termination or non-renewal by notice from the Lender to the
beneficiary thereof) at or prior to the close of business on the earlier of
(i) the date one year after the date of the issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, including, without
limitation, any automatic renewal provision, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Revolving
Credit Maturity Date.
 
 
27

--------------------------------------------------------------------------------

 


(d)           Reimbursement.  If the Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Lender an amount equal to such LC Disbursement not later than
11:00 a.m., Detroit time, on (i) the Business Day that the Borrower receives
notice of such LC Disbursement, if such notice is received prior to 9:00 a.m.,
Detroit time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is
received after 9:00 a.m., Detroit time, on the day of receipt; provided that the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.05 that such payment be financed with a
CBFR Revolving Borrowing in an equivalent amount and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting CBFR Revolving Borrowing.


(e)           Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (d) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of any (i) lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) draft
or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Lender under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, or (iv) other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Lender nor any of its Related Parties shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit, any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Lender; provided that
the foregoing shall not be construed to excuse the Lender from liability to the
Borrower to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Lender’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Lender (as finally determined by a court of competent jurisdiction), the Lender
shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Lender may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.


(f)           Disbursement Procedures.  The Lender shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Lender shall promptly notify the Borrower
by telephone (confirmed by fax) of such demand for payment and whether the
Lender has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse the Lender with respect to any such LC Disbursement.
 
 
28

--------------------------------------------------------------------------------

 


(g)           Interim Interest.  If the Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to CBFR Revolving Loans and such interest
shall be due and payable on the date when such reimbursement is due; provided
that, if the Borrower fails to reimburse such LC Disbursement when due pursuant
to paragraph (d) of this Section, then Section 2.11(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Lender.


(h)           Cash Collateralization.   If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Lender demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Lender, in the name and for the
benefit of the Lender (the “LC Collateral Account”), an amount in cash equal to
105% of the amount of the LC Exposure as of such date plus accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Article VII.  The Borrower also shall deposit cash collateral in
accordance with this paragraph as and to the extent required by Section 2.09(b).
Each such deposit shall be held by the Lender as collateral for the payment and
performance of the Secured Obligations.  The Lender shall have exclusive
dominion and control, including the exclusive right of withdrawal, over the LC
Collateral Account and the Borrower hereby grants the Lender a security interest
in the LC Collateral Account and all moneys or other assets on deposit therein
or credited thereto.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Lender and at the Borrower’s risk and expense, such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Lender for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, be applied to satisfy other Secured Obligations.  If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three (3)
Business Days after all such Events of Default have been cured or waived as
confirmed in writing by the Lender.


(i)           LC Exposure Determination.  For all purposes of this Agreement,
the amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.


SECTION 2.05.  Funding of Borrowings.  The Lender shall make each Loan to be
made by it hereunder on the proposed date thereof available to the Borrower by
promptly crediting the amounts in immediately available funds, to the Funding
Account; provided that CBFR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.04(d) shall be remitted to the
Lender.


SECTION 2.06.  Interest Elections.


(a)  Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
 
 
29

--------------------------------------------------------------------------------

 


(b)  To make an election pursuant to this Section, the Borrower shall notify the
Lender of such election by telephone by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or fax to the Lender of a
written Interest Election Request in a form approved by the Lender and signed by
the Borrower.


(c)  Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


(iii)  whether the resulting Borrowing is to be a CBFR Borrowing or a Eurodollar
Borrowing; and


(iv)  if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


(d)  If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a CBFR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Lender so notifies the Borrower,
then, so long as an Event of Default is continuing (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to a CBFR Borrowing at the
end of the Interest Period applicable thereto.


SECTION 2.07.  Termination and Reduction of Commitment.


(a)  Unless previously terminated, (i) the Term A Commitment shall terminate at
5:00 p.m., Detroit time, on the Effective Date, (ii) the Term B Commitment shall
terminate on the Term B Draw Expiration Date, and (iii) all the Revolving
Commitment shall termi­nate on the Revolving Credit Maturity Date.


(b)  The Borrower may at any time terminate the Revolving Commitment upon (i)
the payment in full of all outstanding Revolving Loans and LC Disbursements,
together with accrued and unpaid interest thereon, (ii) the cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Lender of a cash deposit (or
at the discretion of the Lender a backup standby letter of credit satisfactory
to the Lender) in an amount equal to 105% of the LC Exposure as of such date),
(iii) the payment in full of the accrued and unpaid fees, and (iv) the payment
in full of all reimbursable expenses and other Obligations together with accrued
and unpaid interest thereon.
 
 
30

--------------------------------------------------------------------------------

 


(c)  The Borrower may from time to time reduce the Revolving Commitment;
provided that (i) each reduction of the Revolving Commitment shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000
and (ii) the Borrower shall not terminate or reduce the Revolving Commitment if,
after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.09, the Revolving Exposure would exceed the Revolving
Commitment.


(d)  The Borrower shall notify the Lender of any election to terminate or reduce
the Revolving Commitment under paragraph (b) or (c) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Commitment delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Lender on or prior to the specified effective date)
if such condition is not satisfied.  Any termination or reduction of the
Revolving Commitment shall be permanent.


SECTION 2.08.  Repayment and Amortization of Loans; Evidence of Debt.


(a) The Borrower hereby unconditionally promises to pay the Lender the then
unpaid principal amount of each Revolving Loan on the Revolving Credit Maturity
Date.


(b) The Borrower hereby unconditionally promises to pay Term A Loan in
consecutive monthly principal payments to the Lender on the first Business Day
of each month, commencing with the first Business Day of May, 2016, in the
following amounts (as adjusted from time to time pursuant to Section 2.09(d) or
2.16(b)): (i) the first twelve (12) monthly principal payments will each be in
the amount of $83,333.33, (ii) the next thirty six (36) monthly principal
payments will each be in the amount of $166,666.67, (iii) the next eleven (11)
monthly principal payments will each be in the amount of $250,000, and (iv) the
remaining principal balance of the Term A Loan will shall be paid in full in
cash by the Borrower on the Term A Maturity Date.


(c) The Borrower hereby unconditionally promises to pay Term B Loan in
consecutive monthly principal payments to the Lender on the first Business Day
of each month, commencing with the first such Business Day after the Term B Draw
Expiration Date, each in the amount of $5,555 (as adjusted from time to time
pursuant to Section 2.09(d) or 2.16(b)), and the remaining principal balance of
the Term B Loan will shall be paid in full in cash by the Borrower on the Term B
Maturity Date.


(d) Prior to any repayment of any Term Loan Borrowings of any Class under this
Section, the Borrower shall select the Borrowing or Borrowings of the applicable
Class to be repaid and shall notify the Lender by telephone (confirmed by fax)
of such selection not later than 11:00 a.m., Detroit time, three (3) Business
Days before the scheduled date of such repayment.  Each repayment of a Term Loan
Borrowing shall be applied ratably to the Loans included in the repaid Term Loan
Borrowing.  Repayments of Term Loan Borrowings shall be accompanied by accrued
interest on the amounts repaid.


(e)  The Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to the Lender resulting
from each Loan made by the Lender, including the amounts of principal and
interest payable and paid to the Lender from time to time hereunder.
 
 
31

--------------------------------------------------------------------------------

 


(f)  The Lender shall maintain accounts in which it shall record (i) the amount
of each Loan made hereunder, the Class and Type thereof and the Interest Period
applicable thereto, if any, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Lender hereunder.


(g)  The entries made in the accounts maintained pursuant to paragraph (e) and
(f) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of the Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.


(h)  The Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to the
Lender a promissory note payable to the order of the Lender (or, if requested by
the Lender, to the Lender and its registered assigns) and in a form approved by
the Lender.  Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 8.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).


SECTION 2.09.  Prepayment of Loans.


(a)  The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (e) of this Section and, if applicable, payment of any break
funding expenses under Section 2.14.


(b)  In the event and on such occasion that the Revolving Exposure exceeds the
lesser of (A) the Revolving Commitment and (B) the Borrowing Base, the Borrower
shall prepay the Revolving Loans, and/or LC Exposure (or, if no such Borrowings
are outstanding, deposit cash collateral in the LC Collateral Account in an
aggregate amount equal to such excess, in accordance with Section 2.04(h)).
 
(c)  In the event and on each occasion that any Net Proceeds are received by or
on behalf of any Loan Party or any Subsidiary in respect of any Prepayment
Event, the Borrower shall, immediately after such Net Proceeds are received by
any Loan Party or Subsidiary, prepay the Obligations and cash collateralize LC
Exposure as set forth in Section 2.09(d) below in an aggregate amount equal to
100% of such Net Proceeds, provided that, in the case of any event described in
clause (a) or (b) of the definition of the term “Prepayment Event”, if the
Borrower shall deliver to the Lender a certificate of a Financial Officer to the
effect that the Loan Parties intend to apply the Net Proceeds from such event
(or a portion thereof specified in such certificate), within 270 days after
receipt of such Net Proceeds, to acquire (or replace or rebuild) real property,
equipment or other tangible assets (excluding inventory) to be used in the
business of the Loan Parties, and certifying that no Default has occurred and is
continuing, then no prepayment shall be required pursuant to this paragraph in
respect of the Net Proceeds specified in such certificate, provided that to the
extent of any such Net Proceeds that have not been so applied by the end of such
270-day period, a prepayment shall be required at such time in an amount equal
to such Net Proceeds that have not been so applied.
 
(d)  All prepayments required to be made pursuant to Section 2.09(c) shall be
applied, first to prepay the Term Loans (and in the event Term Loans of more
than one Class shall be outstanding at the time, shall be allocated among the
Term Loans pro rata based on the aggregate principal amounts of outstanding Term
Loans of each such Class) as so allocated, and shall be applied to reduce the
subsequent scheduled repayments of Term Loans of each Class to be made pursuant
to Section 2.08 in inverse order of maturity and second to prepay the Revolving
Loan without a corresponding reduction in the Revolving Commitment and third to
cash collateralize outstanding LC Exposure; provided that all prepayments
required to be made pursuant to Section 2.09(c) (with respect to Net Proceeds
arising from any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding, to the extent they
arise from casualties or losses to cash or Inventory) shall be applied, first,
to prepay the Revolving Loans without a corresponding reduction in the Revolving
Commitment and second, to cash collateralize outstanding LC Exposure, and third,
to prepay the Term Loans (allocated and applied to subsequent scheduled
repayments as set forth above).
 
 
32

--------------------------------------------------------------------------------

 


(e)  The Borrower shall notify the Lender by telephone (confirmed by fax) of any
prepayment under this Section:  (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 10:00 a.m., Detroit time, three (3) Business Days
before the date of prepayment, or (ii) in the case of prepayment of a CBFR
Borrowing, not later than 10:00 a.m., Detroit time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that if a notice of prepayment is given in connection with
a conditional notice of termination of the Revolving Commitment as contemplated
by Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07.  Each partial prepayment
of any Revolving Borrowing or Term Loan shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment.  Each prepayment of a Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.11 and
(ii) break funding payments pursuant to Section 2.14.


SECTION 2.10.  Fees.


(a) The Borrower agrees to pay to the Lender a commitment fee, which shall
accrue at the Applicable Rate on the daily amount of the undrawn portion of the
Revolving Commitment of the Lender during the period from and including the
Effective Date to but excluding the date on which the Lender’s Revolving
Commitment terminates; it being understood that the LC Exposure shall be
included in the drawn portion of the Revolving Commitment for purposes of
calculating the commitment fee.  Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Revolving Commitment terminates, commencing on the
first such date to occur after the date hereof.  All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).


(b)  The Borrower agrees to pay (i) to the Lender a letter of credit fee with
respect to Letters of Credit, which shall accrue at the same Applicable Rate
used to determine the interest rate applicable to Eurodollar Revolving Loans on
the daily amount of the Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which the
Lender’s Revolving Commitment terminates and the date on which the Lender ceases
to have any LC Exposure, and (ii) the Lender’s standard fees and commissions
with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  letter of credit fees accrued through and including the
last day of March, June, September and December of each year shall be payable on
the third Business Day following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Commitment terminates and any such
fees accruing after the date on which the Revolving Commitment terminates shall
be payable on demand.  Any other fees payable to the Lender pursuant to this
paragraph shall be payable within ten (10) days after demand.  All letter of
credit fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
 
 
33

--------------------------------------------------------------------------------

 


(c) The Borrower agrees to pay to the Lender a closing fee in an aggregate
amount equal to $50,000.00.  The entire closing fee shall be deemed fully earned
by the Lender and shall be due and payable in full on the Effective Date.


(d)  All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Lender.  Fees paid shall not be refundable under any
circumstances.


SECTION 2.11.  Interest.


(a)  The Loans comprising each CBFR Borrowing shall bear interest at the CB
Floating Rate plus the Applicable Rate.


(b)  The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.


(c)  Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Lender may, at its option, by notice to the Borrower,
declare that (i) all Loans shall bear interest at 2% plus the rate otherwise
applicable to such Loans as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount outstanding hereunder, such amount shall
accrue at 2% plus the rate applicable to such fee or other obligation as
provided hereunder.


(d)  Accrued interest on each Loan (for CBFR Loans, accrued through the last day
of the prior calendar month)  shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitment; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of a CBFR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.


(e)  All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the CB Floating Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  The applicable CB Floating Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Lender, and such
determination shall be conclusive absent manifest error.


SECTION 2.12.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:


(a) the Lender determines (which determination shall be conclusive and binding
absent manifest error) that adequate and reasonable means do not exist for
ascertaining (including, without limitation, by means of an Interpolated Rate)
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period; or
 
 
34

--------------------------------------------------------------------------------

 


(b) the Lender determines the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to the Lender of making or maintaining its Loan included in such Borrowing
for such Interest Period;


then the Lender shall give notice thereof to the Borrower by telephone, fax or
electronic communication as provided in Section 8.01 as promptly as practicable
thereafter and, until the Lender notifies the Borrower that the circumstances
giving rise to such notice no longer exist, (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective and any such
Eurodollar Borrowing shall be repaid on the last day of the then current
Interest Period applicable thereto, and (ii) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as a CBFR Borrowing.


SECTION 2.13.  Increased Costs.  (a) If any Change in Law shall:


(i)  impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, the Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate); or
 
(ii)  impose on the Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by the
Lender or any Letter of Credit; or
 
(iii)  subject the Lender to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
 
and the result of any of the foregoing shall be to increase the cost to the
Lender of making, continuing, converting into or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to the
Lender of issuing or maintaining any Letter of Credit or to reduce the amount of
any sum received or receivable by the Lender hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to the Lender such additional
amount or amounts as will compensate the Lender for such additional costs
incurred or reduction suffered.


(b)  If the Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on the Lender’s capital or on the capital of the Lender’s holding company
as a consequence of this Agreement, the Commitment of or the Loans made by
Letters of Credit issued by the Lender to a level below that which the Lender or
the Lender’s holding company could have achieved but for such Change in Law
(taking into consideration the Lender’s policies and the policies of the
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrower will pay to the Lender such additional amount or
amounts as will compensate the Lender or the Lender’s holding company for any
such reduction suffered.


(c)  A certificate of the Lender setting forth the amount or amounts necessary
to compensate the Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
the Lender the amount shown as due on any such certificate within thirty
(30) days after receipt thereof.
 
 
35

--------------------------------------------------------------------------------

 


(d)  Failure or delay on the part of the Lender to demand compensation pursuant
to this Section shall not constitute a waiver of the Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate the Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.


SECTION 2.14.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.09), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, or (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.07 and is
revoked in accordance therewith), then, in any such event, the Borrower shall
compensate the Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense to the
Lender shall be deemed to include an amount determined by the Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Eurodollar Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Eurodollar Loan, for
the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which the Lender would bid
were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.  A
certificate of the Lender setting forth any amount or amounts that the Lender is
entitled to receive pursuant to this Section shall be delivered to the Borrower
and shall be conclusive absent manifest error.  The Borrower shall pay the
Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.


SECTION 2.15.  Taxes.
 
(a)  Withholding Taxes; Gross-Up; Payments Free of Taxes.  Any and all payments
by or on account of any obligation of any Loan Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.15), the Lender receives an amount equal to
the sum it would have received had no such deduction or withholding been
made.  If requested by the Borrower, the Lender will provide the Borrower with
an IRS Form W-9 showing that the Lender is exempt from U.S. Federal backup
withholding tax.
 
(b)  Payment of Other Taxes by Loan Parties.  The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Lender, timely reimburse it for, Other Taxes.
 
 
36

--------------------------------------------------------------------------------

 
 
(c)  Evidence of Payment.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.15, such
Loan Party shall deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment, or other evidence of such payment reasonably
satisfactory to the Lender.
 
(d)  Indemnification by the Borrower.  The Loan Parties shall jointly and
severally indemnify the Lender, within ten (10) days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by the Lender or required to be withheld or deducted from a payment to the
Lender and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Loan Party by the Lender shall be
conclusive absent manifest error.
 
(e)  Treatment of Certain Refunds.  If the Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.15 (including by
the payment of additional amounts pursuant to this Section 2.15), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.15 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of the Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund).  Such indemnifying party,
upon the request of the Lender, shall repay to the Lender the amount paid to the
Lender (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event the Lender is required to repay such refund
to such Governmental Authority.  Notwithstanding anything to the contrary in
this paragraph (e), in no event will the Lender be required to pay any amount to
any indemnifying party pursuant to this paragraph (e), the payment of which
would place the Lender in a less favorable net after-Tax position than the
Lender would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This paragraph (e) shall not be construed to require the
Lender to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the indemnifying party or any other
Person.
 
(f)  Survival.  Each party’s obligations under this Section 2.15 shall survive
the resignation or replacement of the Lender or any assignment of rights by, or
the replacement of, the Lender, the termination of the Commitment and the
repayment, satisfaction or discharge of all obligations under any Loan Document.
 
(g)  Defined Terms.  For purposes of this Section 2.15, the term “applicable
law” includes FATCA.
 
SECTION 2.16.  Payments Generally; Allocation of Proceeds.


(a)  The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.13, 2.14 or 2.15, or otherwise) prior to
2:00 p.m., Detroit time, on the date when due, in immediately available funds,
without set-off or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Lender, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest
thereon.  All such payments shall be made to the Lender at its offices at
designated from time to time by the Borrower to the Lender.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in dollars.
 
 
37

--------------------------------------------------------------------------------

 


(b) Any proceeds of Collateral received by the Lender (i) not constituting
either (A) a specific payment of principal, interest, fees or other sum payable
under the Loan Documents (which shall be applied as specified by the Borrower),
or (B) a mandatory prepayment (which shall be applied in accordance with Section
2.09) or (ii) after an Event of Default has occurred and is continuing and the
Lender so elects, such funds shall be applied ratably first, to pay any fees,
indemnities, or expense reimbursements including amounts then due to the Lender
from the Borrower, second, to pay interest then due and payable on the Loans
ratably, third, to prepay principal on the Loans and unreimbursed LC
Disbursements and to pay any amounts owing with respect to Swap Agreement
Obligations, ratably (with amounts allocated to the Term Loans of any Class
applied to reduce the subsequent scheduled repayments of the Term Loans of such
Class to be made pursuant to Section 2.08 in inverse order of maturity), fourth,
to pay an amount to the Lender equal to one hundred five percent (105%) of the
aggregate LC Exposure, to be held as cash collateral for such Obligations,
fifth, to the payment of any amounts owing with respect to Banking Services
Obligations, and sixth, to the payment of any other Secured Obligation due to
the Lender from the Borrower or any other Loan Party. Notwithstanding anything
to the contrary contained in this Agreement, unless so directed by the Borrower,
or unless a Default is in existence, the Lender shall not apply any payment
which it receives to any Eurodollar Loan of a Class, except (i) on the
expiration date of the Interest Period applicable thereto, or (ii) in the event,
and only to the extent, that there are no outstanding CBFR Loans of the same
Class and, in any such event, the Borrower shall pay the break funding payment
required in accordance with Section 2.14. The Lender shall have the continuing
and exclusive right to apply and reverse and reapply any and all such proceeds
and payments to any portion of the Secured Obligations.


(c) At the election of the Lender, all payments of principal, interest, LC
Disbursements, fees, premiums, reimbursable expenses (including, without
limitation, all reimbursement for fees, costs and expenses pursuant to Section
8.03), and other sums payable under the Loan Documents, may be paid from the
proceeds of Borrowings made hereunder, whether made following a request by the
Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Lender.  The Borrower hereby irrevocably authorizes (i) the Lender to
make a Borrowing for the purpose of paying each payment of principal, interest
and fees as it becomes due hereunder or any other amount due under the Loan
Documents and agrees that all such amounts charged shall constitute Loans, and
that all such Borrowings shall be deemed to have been requested pursuant to
Sections 2.03 and (ii) the Lender to charge any deposit account of the Borrower
maintained with the Lender for each payment of principal, interest and fees as
it becomes due hereunder or any other amount due under the Loan Documents.


(d) The Lender may from time to time provide the Borrower with account
statements or invoices with respect to any of the Secured Obligations (the
“Statements”).  The Lender is under no duty or obligation to provide Statements,
which, if provided, will be solely for the Borrower’s convenience.  Statements
may contain estimates of the amounts owed during the relevant billing period,
whether of principal, interest, fees or other Secured Obligations.  If the
Borrower pays the full amount indicated on a Statement on or before the due date
indicated on such Statement, the Borrower shall not be in default of payment
with respect to the billing period indicated on such Statement; provided, that
acceptance by the Lender of any payment that is less than the total amount
actually due at that time (including but not limited to any past due amounts)
shall not constitute a waiver of the Lender’s right to receive payment in full
at another time.


SECTION 2.17.  Indemnity for Returned Payments.  If after receipt of any payment
which is applied to the payment of all or any part of the Obligations (including
a payment effected through exercise of a right of setoff), the Lender is for any
reason compelled to surrender such payment or proceeds to any Person because
such payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason (including pursuant to
any settlement entered into by the Lender in its discretion), then the
Obligations or part thereof intended to be satisfied shall be revived and
continued and this Agreement shall continue in full force as if such payment or
proceeds had not been received by the Lender.  The provisions of this Section
2.17 shall be and remain effective notwithstanding any contrary action which may
have been taken by the Lender in reliance upon such payment or application of
proceeds.  The provisions of this Section 2.17 shall survive the termination of
this Agreement.
 
 
38

--------------------------------------------------------------------------------

 


ARTICLE III


Representations and Warranties


Each Loan Party represents and warrants to the Lender that (and where
applicable, agrees):


SECTION 3.01.  Organization; Powers.  Each Loan Party and each Subsidiary is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every juris­diction where such qualification is required.


SECTION 3.02.  Authorization; Enforceability.  The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity
holders.  Each Loan Document to which each Loan Party is a party has been duly
executed and delivered by such Loan Party and constitutes a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.


SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any Subsidiary, (c) will not
violate or result in a default under any material indenture, agreement or other
instrument binding upon any Loan Party or any Subsidiary or the assets of any
Loan Party or any Subsidiary, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any Subsidiary, and (d) will not result
in the creation or imposition of any Lien on any asset of any Loan Party or any
Subsidiary, except Liens created pursuant to the Loan Documents.


SECTION 3.04.  Financial Condition; No Material Adverse Change.
 
(a)  The Borrower has heretofore furnished to the Lender its consolidated
balance sheet and statements of income, stockholders equity and cash flows (i)
as of and for the fiscal year ended December 31, 2014, reported on by BDO USA
LLP, independent public accountants, and (ii) as of and for the fiscal quarter
and the portion of the fiscal year ended September 30, 2015, certi­fied by a
Financial Officer.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to normal year-end audit adjustments all of
which, when taken as a whole, would not be materially adverse and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
 
 
39

--------------------------------------------------------------------------------

 


(b)  No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2014.


SECTION 3.05.  Properties.


(a)  As of the date of this Agreement, Schedule 3.05 sets forth the address of
each parcel of real property that is owned or leased by any Loan Party.  Each of
such leases and subleases is valid and enforceable in accordance with its terms
and is in full force and effect, and no material default by any party to any
such lease or sublease exists.  Each of the Loan Parties and each Subsidiary has
good and indefeasible title to, or valid leasehold interests in, all of its real
and personal property, free of all Liens other than those permitted by Section
6.02.


(b)  Each Loan Party and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the date of this Agreement, is set forth on Schedule 3.05, and the
use thereof by each Loan Party and each Subsidiary does not infringe in any
material respect upon the rights of any other Person, and each Loan Party’s and
each Subsidiary’s rights thereto are not subject to any licensing agreement or
similar arrangement.


SECTION 3.06.  Litigation and Environmental Matters.


(a)  There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened in writing against or affecting any Loan Party or any Subsidiary
(i) as to which there is a reasonable possi­bility of an adverse determination
and that, if adversely deter­mined, could reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect (other than the
Disclosed Matters set forth on Schedule 3.06) or (ii) that involve any Loan
Document or the Transactions.


(b)  Except for the Disclosed Matters, (i) no Loan Party or any Subsidiary has
received written notice of any claim with respect to any Environmental Liability
or knows of any basis for any Environmental Liability and (ii) and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, no Loan Party or
any  Subsidiary (A) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law (B) has become subject to any Environmental
Liability, (C) has received written notice of any claim with respect to any
Environmental Liability or (D) knows of any basis for any Environmental
Liability.


(c)  Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.


SECTION 3.07.  Compliance with Laws and Agreements; No Default.  Except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Subsidiary is in compliance with (i) all Requirements of Law applicable to it or
its property and (ii) all indentures, agreements and other instruments binding
upon it or its property.  No Default has occurred and is continuing.
 
 
40

--------------------------------------------------------------------------------

 


SECTION 3.08.  Investment Company Status.  No Loan Party or any Subsidiary is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.


SECTION 3.09.  Taxes.  Each Loan Party and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
Taxes that are being contested in good faith by appropriate proceedings and for
which such Loan Party or such Subsidiary, as applicable, has set aside on its
books adequate reserves.  No tax liens have been filed and no claims are being
asserted with respect to any such taxes.


SECTION 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans.


SECTION 3.11.  Disclosure.  The Loan Parties have disclosed to the Lender all
agreements, instruments and corporate or other restrictions to which any Loan
Party or any Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party or
any Subsidiary to the Lender in connection with the negotiation of this
Agreement or any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Loan Parties represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Effective Date, as of the Effective Date.


SECTION 3.12.  Material Agreements.  All Material Agreements and contracts to
which any Loan Party or any Subsidiary is a party or is bound as of the date of
this Agreement are listed on Schedule 3.12. No Loan Party or any Subsidiary is
in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in (i) any material agreement to
which it is a party or (ii) any agreement or instrument evidencing or governing
Indebtedness.


SECTION 3.13.  Solvency.  (a)  Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
the Loan Parties taken as a whole, at a fair valuation, will exceed their debts
and liabilities taken as a whole, subordinated, contingent or otherwise; (ii)
the present fair saleable value of the property of the Loan Parties, taken as a
whole will be greater than the amount that will be required to pay the probable
liabilities of their debts and other liabilities taken as a whole, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Borrower will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) no Loan Party will have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted after the Effective
Date.
 
 
41

--------------------------------------------------------------------------------

 


(b)  No Loan Party intends to, nor will permit any Subsidiary to, and no Loan
Party believes that it or any Subsidiary will, incur debts beyond its ability to
pay such debts as they mature, taking into account the timing of and amounts of
cash to be received by it or any such Subsidiary and the timing of the amounts
of cash to be payable on or in respect of its Indebtedness or the Indebtedness
of any such Subsidiary.


           SECTION 3.14.  Insurance.  Schedule 3.14 sets forth a description of
all insurance maintained by or on behalf of the Loan Parties and their
Subsidiaries as of the Effective Date.  As of the Effective Date, all premiums
in respect of such insurance have been paid.  The Loan Parties believe that the
insurance maintained by or on behalf of the Loan Parties and their Subsidiaries
is adequate and is customary for companies engaged in the same or similar
businesses operating in the same or similar locations.


SECTION 3.15. Capitalization and Subsidiaries.  Schedule 3.15 sets forth (a) a
correct and complete list of the name and relationship to the Borrower of each
Subsidiary, (b) a true and complete listing of each class of each of the
Borrower’s authorized Equity Interests, of which all of such issued Equity
Interests are validly issued, outstanding, fully paid and non-assessable, and
owned beneficially and of record by the Persons identified on Schedule 3.15, and
(c) the type of entity of the Borrower and each Subsidiary.  All of the issued
and outstanding Equity Interests owned by any Loan Party have been (to the
extent such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non-assessable.
 
SECTION 3.16. Security Interest in Collateral.  The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Lender, for the benefit of the Secured Parties, and such Liens
constitute perfected and continuing Liens on the Collateral, securing the
Secured Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Permitted Encumbrances, to the extent any such Permitted
Encumbrances would have priority over the Liens in favor of the Lender pursuant
to any applicable law or agreement and (b) Liens perfected only by possession
(including possession of any certificate of title), to the extent the Lender has
not obtained or does not maintain possession of such Collateral.


SECTION 3.17. Employment Matters.  As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of any Loan Party, threatened.  The hours worked by and
payments made to employees of the Loan Parties and their Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
federal, state, local or foreign law dealing with such matters.  All payments
due from any Loan Party or any Subsidiary, or for which any claim may be made
against any Loan Party or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of such Loan Party or such Subsidiary.


SECTION 3.18. Federal Reserve Regulations.  No part of the proceeds of any Loan
or Letter of Credit has been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.


SECTION 3.19. Use of Proceeds.  The proceeds of the Loans have been used and
will be used, whether directly or indirectly as set forth in Section 5.08.
 
 
42

--------------------------------------------------------------------------------

 


SECTION 3.20. No Burdensome Restrictions.  No Loan Party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under Section
6.10.


SECTION 3.21. Anti-Corruption Laws and Sanctions.  Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and such Loan Party, its Subsidiaries and their respective officers
and directors and to the knowledge of such Loan Party its employees and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects.  None of (a) any Loan Party, any Subsidiary or any of their
respective directors, officers or employees, or (b) to the knowledge of any such
Loan Party or Subsidiary, any agent of such Loan Party or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.   No Borrowing or Letter of Credit,
use of proceeds, Transaction or other transaction contemplated by this Agreement
or the other Loan Documents will violate Anti-Corruption Laws or applicable
Sanctions.


SECTION 3.22.  Affiliate Transactions.  Except as set forth on Schedule 3.22, as
of the date of this Agreement, there are no existing or proposed agreements,
arrangements, understandings or transactions between any Loan Party and any of
the officers, members, managers, directors, stockholders, parents, holders of
other Equity Interests, employees or Affiliates (other than Subsidiaries) of any
Loan Party or any members of their respective immediate families, and none of
the foregoing Persons are directly or indirectly indebted to or have any direct
or indirect ownership, partnership, or voting interest in any Affiliate of any
Loan Party or any Person with which any Loan Party has a business relationship
or which competes with any Loan Party.


SECTION 3.23.  Common Enterprise.  The successful operation and condition of
each of the Loan Parties is dependent on the continued successful performance of
the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party.  Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(a) successful operations of each of the other Loan Parties and (b) the credit
extended by the Lender to the Borrower hereunder, both in their separate
capacities and as members of the group of companies.  Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and indirect benefit to such Loan Party, and is in its best interest.




ARTICLE IV


Conditions


SECTION 4.01.  Effective Date.  The obligations of the Lender to make Loans and
to issue Letters of Credit hereunder shall not become effective until the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 8.02):


(a)  Credit Agreement and Loan Documents.  The Lender (or its counsel) shall
have received (i) from each party hereto either (A) a counterpart of this
Agreement signed on behalf of such party or (B) written evidence satisfactory to
the Lender (which may include fax or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the Loan Documents and such
other certificates, documents, instruments and agreements as the Lender shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents, including a written opinion of the Loan
Parties’ counsel, in form and substance satisfactory to the Lender.
 
 
43

--------------------------------------------------------------------------------

 


(b)  Financial Statements and Projections.  The Lender shall have received such
audited consolidated financial statements and projections requested by the
Lender, and which shall be satisfactory to the Lender.
 
(c)  Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates.  The Lender shall have received (i) a certificate of each Loan
Party, dated the Effective Date and executed by its Secretary or Assistant
Secretary, which shall (A) certify the resolutions of its Board of Directors,
members or other body authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, (B) identify by name and title and bear
the signatures of the officers of such Loan Party authorized to sign the Loan
Documents to which it is a party and, in the case of the Borrower, its Financial
Officers, and (C) contain appropriate attachments, including the charter,
articles or certificate of organization or incorporation of each Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party and a true and correct copy of its bylaws or operating, management or
partnership agreement, or other organizational or governing documents, and (ii)
a long form good standing certificate for each Loan Party from its jurisdiction
of organization.
 
(d)  No Default Certificate.  The Lender shall have received a certificate,
signed by a Financial Officer of the Borrower, dated as of the Effective Date
(i) stating that no Default has occurred and is continuing, (ii) stating that
the representations and warranties contained in the Loan Documents are true and
correct as of such date, and (iii) certifying as to any other factual matters as
may be reasonably requested by the Lender.


(e)  Fees.  The Lender shall have received all fees required to be paid, and all
expenses required to be reimbursed for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Effective Date.  All such amounts will be paid with proceeds of Loans made on
the Effective Date and will be reflected in the funding instructions given by
the Borrower to the Lender on or before the Effective Date.
 
(f)  Lien Searches.  The Lender shall have received the results of a recent lien
search in the jurisdiction of organization of each Loan Party and each
jurisdiction where assets of the Loan Parties are located, and such search shall
reveal no Liens on any of the assets of the Loan Parties except for liens
permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation satisfactory to the Lender.


(g)  Pay-off Letter.  The Lender shall have received satisfactory pay-off
letters for all existing Indebtedness required to be repaid (including without
limitation all existing Indebtedness  owed to Fifth Third Bank) and which
confirms that all Liens upon any of the property of the Loan Parties
constituting Collateral will be terminated concurrently with such payment and
all letters of credit issued or guaranteed as part of such Indebtedness shall
have been cash collateralized or supported by a Letter of Credit.
 
(h)  Funding Account.  The Lender shall have received a notice setting forth the
deposit account of the Borrower to which the Lender is authorized by the
Borrower to transfer the proceeds of any Borrowings requested or authorized
pursuant to this Agreement.
 
 
44

--------------------------------------------------------------------------------

 


(i)  Collateral Access and Control Agreements.  To the extent required by the
Lender, the Lender shall have received each of (i) a Collateral Access Agreement
required to be provided pursuant to the Security Agreement and (ii) a deposit
account control agreement required to be provided pursuant to the Security
Agreement.


(j)  Solvency.  The Lender shall have received a solvency certificate signed by
a Financial Officer dated the Effective Date in form and substance reasonably
satisfactory to the Lender.
 
(k)  Borrowing Base Certificate.  The Lender shall have received a Borrowing
Base Certificate which calculates the Borrowing Base as of the end of the week
immediately preceding the Effective Date.


(l)   Closing Availability.  After giving effect to all Borrowings to be made on
the Effective Date and the issuance of any Letters of Credit on the Effective
Date and payment of all fees and expenses due hereunder, and with all of the
Loan Parties’ Indebtedness, the Borrower’s Availability shall not be less than
$5,000,000.


(m)  Pledged Equity Interests; Stock Powers; Pledged Notes.  The Lender shall
have received (i) the certificates representing the Equity Interests pledged
pursuant to the Security Agreement, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the Lender
pursuant to the Security Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof.
 
(n)  Filings, Registrations and Recordings.  Each document (including any
Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Lender to be filed,
registered or recorded in order to create in favor of the Lender, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein (other than the Mortgage), prior and superior in right to any other
Person (other than with respect to Liens expressly permitted by Section 6.02),
shall be in proper form for filing, registration or recordation.
 
(o) Insurance.  The Lender shall have received evidence of insurance coverage in
form, scope, and substance reasonably satisfactory to the Lender and otherwise
in compliance with the terms of Section 5.10 of this Agreement and the
Collateral Documents.


(p) Letter of Credit Application.  The Lender shall have received a properly
completed letter of credit application (whether standalone or pursuant to a
master agreement, as applicable) if the issuance of a Letter of Credit will be
required on the Effective Date.
 
(q)   Legal Due Diligence. The Lender and its counsel shall have completed all
legal due diligence, the results of which shall be satisfactory to Lender in its
sole discretion.


(r)  USA PATRIOT Act, Etc.  The Lender shall have received all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including USA
PATRIOT Act, and a properly completed and signed IRS Form W-8 or W-9, as
applicable, for each Loan Party.


(s)  Other Documents.  The Lender shall have received such other documents as
the Lender or its counsel may have reasonably requested.
 
 
45

--------------------------------------------------------------------------------

 


The Lender shall notify the Borrower of the Effective Date, and such notice
shall be conclusive and binding.  Notwithstanding the foregoing, the obligations
of the Lender to make Loans and to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 8.02) at or prior to 2:00 p.m., Detroit time, on March 11,
2016 (and, in the event such conditions are not so satisfied or waived, the
Commitment shall terminate at such time).


SECTION 4.02.  Term B Loan Funding. .  In addition to the satisfaction of all
conditions in Section 4.01, the obligation of the Lender to make the Term B Loan
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 8.02):


(a)  Environmental Reports.  The Lender shall have received environmental review
reports with respect to the owned real properties of the Borrower and its
Subsidiaries specified by the Lender from firm(s) satisfactory to the Lender,
which review reports shall be acceptable to the Lender.  Any environmental
hazards or liabilities identified in any such environmental review reports shall
indicate the Loan Parties’ plans with respect thereto.
 
(b) Mortgages, etc.  The Lender shall have received, with respect to each owned
parcel of real property which is required to be subject to a Lien in favor of
the Lender, each of the following, in form and substance reasonably satisfactory
to the Lender:
 
(i)  Mortgage on such property;
 
(ii) evidence that a counterpart of the Mortgage has been recorded in the place
necessary, in the Lender’s judgment, to create a valid and enforceable first
priority Lien in favor of the Lender, for the benefit of the Secured Parties;
 
(iii) ALTA or other mortgagee’s title policy;
 
(iv) an ALTA survey prepared and certified to the Lender by a surveyor
acceptable to the Lender;
 
(v) an opinion of counsel in the state in which such parcel of real property is
located in form and substance and from counsel reasonably satisfactory to the
Lender;
 
(vi) if any such parcel of real property is determined by the Lender to be in a
flood zone, a flood notification form signed by the Borrower and evidence that
flood insurance is in place for the building and contents, all in form and
substance satisfactory to the Lender;


(vii) a current appraisal of the real property prepared by an appraiser
reasonably acceptable to the Lender, and in form and substance satisfactory to
the Lender;


(viii) an environmental assessment of the real property prepared by an
environmental engineer reasonably acceptable to the Lender, and accompanied by
such reports, certificates, studies or data as Lender may reasonably require,
which shall all be in form and substance satisfactory to the Lender; and


(ix) such other information, documentation, and certifications as may be
reasonably required by the Lender.
 
 
46

--------------------------------------------------------------------------------

 
 
SECTION 4.03.  Each Credit Event.  The obligation of the Lender to make any Loan
on the occasion of any Borrowing, and to issue, amend, renew or extend any
Letter of Credit, is also subject to the satisfaction of the following
conditions:


(a)  The representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).


(b)  At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.


(c)  After giving effect to any Borrowing or the issuance, amendment, renewal or
extension of any Letter of Credit, Availability shall not be less than zero.


(d) No event shall have occurred and no condition shall exist which has or could
be reasonably expected to have a Material Adverse Effect.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b),
(c) and (d) of this Section.


ARTICLE V


Affirmative Covenants


Until the Commitment shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case
without any pending draw, and all LC Disbursements shall have been reimbursed,
each Loan Party executing this Agreement covenants and agrees, jointly and
severally with all of the other Loan Parties, with the Lender that:


SECTION 5.01.  Financial Statements; Borrowing Base and Other Information.  The
Borrower will furnish to the Lender:


(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants acceptable to the Lender
(without a “going concern” or like qualification, commentary or exception, and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, accompanied by any management letter prepared by
said accountants;
 
 
47

--------------------------------------------------------------------------------

 


(b) within 45 days after the end of each of the first three fiscal quarters of
the Borrower, its consolidated and consolidating balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of such fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Finan­cial Officer as presenting
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consis­tently applied, subject to normal year-end
audit adjustments and the absence of footnotes;


(c) concurrently with any delivery of financial statements under clause (a) or
(b) above (collectively or individually, as the context requires, the “Financial
Statements”), a certificate of a Financial Officer in substantially the form of
Exhibit A (i) certifying, in the case of the Financial Statements delivered
under clause (b) above, as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consis­tently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.12(a) and (b) and
(iv) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the Financial Statements accompanying such certificate;


(d) as soon as available, but in any event no later than the end of, and no
earlier than 60 days prior to the end of, each fiscal year of the Borrower, a
copy of the plan and forecast (including a projected consolidated and
consolidating balance sheet, income statement and cash flow statement) of the
Borrower for each month of the upcoming fiscal year (the “Projections”) in form
reasonably satisfactory to the Lender;


(g)  as soon as available but in any event within 30 days of the end of each
calendar month, and at such other times as may be requested by the Lender, as of
the period then ended, (i) a Borrowing Base Certificate and supporting
information in connection therewith, together with any additional reports with
respect to the Borrowing Base as the Lender may reasonably request and (ii) all
new orders and backlog reports, all in form and detail satisfactory to the
Lender;


(h)  as soon as possible and in any event within 15 days of filing thereof,
copies of all tax returns filed by any Loan Party with the U.S. Internal Revenue
Service;


(i)           as soon as possible and in any event within ten (10) days after
the end of each calendar month, a detailed listing of all intercompany loans
made by the Borrower to any Affiliate during such calendar month;


(h)  promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Loan Party
or any Subsidiary with the SEC, or any Govern­mental Authority succeeding to any
or all of the functions of the SEC, or with any national securities exchange, or
distributed by the Borrower to its share­holders generally, as the case may be;


(i) promptly after any request therefor by the Lender, copies of (i) any
documents described in Section 101(k)(1) of ERISA that the Borrower or any ERISA
Affiliate may request with respect to any Multiemployer Plan and (ii) any
notices described in Section 101(l)(1) of ERISA that the Borrower or any ERISA
Affiliate may request with respect to any Multiemployer Plan; provided that if
the Borrower or any ERISA Affiliate has not requested such documents or notices
from the administrator or sponsor of the applicable Multiemployer Plan, the
Borrower or the applicable ERISA Affiliate shall promptly make a request for
such documents and notices from such administrator or sponsor and shall provide
copies of such documents and notices promptly after receipt thereof.
 
 
48

--------------------------------------------------------------------------------

 


(j) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Loan Party or
any Subsidiary, or compliance with the terms of this Agreement, as the Lender
may reasonably request; and


SECTION 5.02.  Notices of Material Events.  The Borrower will furnish to the
Lender prompt (but in any event within any time period that may be specified
below) written notice of the following:


(a) the occurrence of any Default;


(b) receipt of any notice of any investigation by a Governmental Authority or
any litigation or proceeding commenced or threatened against any Loan Party or
any Subsidiary that (i) seeks damages in excess of $250,000, (ii) seeks
injunctive relief, (iii) is asserted or instituted against any Plan, its
fiduciaries or its assets, (iv) alleges criminal misconduct by any Loan Party or
any Subsidiary, (v) alleges the violation of, or seeks to impose remedies under
any Environmental Law or related Requirement of Law, or seeks to impose
Environmental Liability, (vi) asserts liability on the part of any Loan Party or
any Subsidiary in excess of $250,000 in respect of any tax, fee, assessment, or
other governmental charge, or (vii) involves any product recall;


(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $250,000;


(d) within two (2) Business Days after the occurrence thereof, any Loan Party
entering into a Swap Agreement or an amendment to a Swap Agreement, together
with copies of all agreements evidencing such Swap Agreement or amendment;


(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


SECTION 5.03.  Existence; Conduct of Business.  Each Loan Party will, and will
cause each Subsidiary to, (a) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 and (b) carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted.
 
 
49

--------------------------------------------------------------------------------

 


SECTION 5.04.  Payment of Obligations.  Each Loan Party will, and will cause
each Subsidiary to, pay or discharge all Material Indebtedness and all other
material liabilities and obligations, including Taxes, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropri­ate proceedings, (b) such Loan
Party has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect;
provided, however, that each Loan Party will, and will cause each Subsidiary
to,  remit withholding taxes and other payroll taxes to appropriate Governmental
Authorities as and when claimed to be due, notwithstanding the foregoing
exceptions.


SECTION 5.05.  Maintenance of Properties.  Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.


SECTION 5.06.  Books and Records; Inspection Rights.  Each Loan Party will, and
will cause each Subsidiary to, (a) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (b) permit any representatives
designated by the Lender (including employees of the Lender or any consultants,
accountants, lawyers, agents and appraisers retained by the Lender), upon
reasonable prior notice, to visit and inspect its properties, conduct at the
Loan Party’s premises field examinations of the Loan Party’s assets,
liabilities, books and records, including examining and making extracts from its
books and records, environmental assessment reports and Phase I or Phase II
studies, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.  The Loan Parties acknowledge that the Lender, after
exercising its rights of inspection, may prepare certain Reports pertaining to
the Loan Parties’ assets for internal use by the Lender.


SECTION 5.07.  Compliance with Laws and Material Contractual Obligations.  Each
Loan Party will, and will cause each Subsidiary to, (i) comply with each
Requirement of Law applicable to it or its property (including, without
limitation, Environmental Laws) and (ii) perform in all material respects its
obligations under material agreements to which it is a party, except, in each
case, where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  Each Loan Party
will maintain in effect and enforce policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.


SECTION 5.08.  Use of Proceeds.


(a) The proceeds of the Loans and the Letters of Credit will be used only for
working capital and general corporate purposes.  No part of the proceeds of any
Loan and no Letter of Credit will be used, whether directly or indirectly, (i)
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X or (ii) to make any Acquisition.


(b) The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (b) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.
 
 
50

--------------------------------------------------------------------------------

 


SECTION 5.09.  Accuracy of Information.  The Loan Parties will ensure that any
information, including financial statements or other documents, furnished to the
Lender in connection with this Agreement or any other Loan Document or any
amendment or modification hereof or thereof or waiver hereunder or thereunder
contains no material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and the furnishing of such
information shall be deemed to be a representation and warranty by the Borrower
on the date thereof as to the matters specified in this Section 5.09; provided
that, with respect to the Projections, the Borrower will cause the Projections
to be prepared in good faith based upon assumptions believed to be reasonable at
the time.


           SECTION 5.10.  Insurance. Each Loan Party will, and will cause each
Subsidiary to, maintain with financially sound and reputable carriers having a
financial strength rating of at least A- by A.M. Best Company (a) insurance in
such amounts (with no greater risk retention) and against such risks (including,
without limitation, loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities; business
interruption; and general liability) and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (b) all insurance
required pursuant to the Collateral Documents.  The Borrower will furnish to the
Lender information in reasonable detail as to the insurance so maintained.


SECTION 5.11.  Appraisals.  At any time that the Lender requests, each Loan
Party will provide the Lender with appraisals or updates thereof of their
Inventory and real property from an appraiser selected and engaged by the
Lender, and prepared on a basis satisfactory to the Lender, such appraisals and
updates to include, without limitation, information required by any applicable
Requirement of Law; provided, however, that if no Event of Default has occurred
and is continuing, only one such Inventory appraisal and one such real property
appraisal during the term of this Agreement shall be at the sole expense of the
Borrower.


SECTION 5.12.  Casualty and Condemnation.  The Borrower (a) will furnish to the
Lender prompt written notice of any casualty or other insured damage to any
material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or interest
therein under power of eminent domain or by condemnation or similar proceeding
and (b) will ensure that the Net Proceeds of any such event (whether in the form
of insurance proceeds, condemnation awards or otherwise) are collected and
applied in accordance with the applicable provisions of this Agreement and the
Collateral Documents


SECTION 5.13. Depository Banks.  At all times after the date 60 days after the
Effective Date, each Loan Party will maintain the Lender as its principal
depository bank, including for the maintenance of operating, administrative,
cash management, collection activity, and other deposit accounts for the conduct
of its business.


SECTION 5.14.  Additional Collateral; Further Assurances.


(a)  Subject to applicable Requirements of Law, each Loan Party will cause each
of its Domestic Subsidiaries formed or acquired after the date of this Agreement
or existing as of the date of this Agreement and not a Loan Party to become a
Loan Party by executing a Joinder Agreement if requested by the Lender at any
time. Upon execution and delivery thereof, each such Person (i) shall
automatically become a Loan Guarantor hereunder and thereupon shall have all of
the rights, benefits, duties, and obligations in such capacity under the Loan
Documents and (ii) will grant Liens to the Lender, for the benefit of the
Secured Parties, in any property of such Loan Party which constitutes
Collateral, including any parcel of real property located in the U.S. owned by
any Loan Party.
 
 
51

--------------------------------------------------------------------------------

 


(b)  Each Loan Party will cause (i) 100% of the issued and outstanding Equity
Interests of each of its Domestic Subsidiaries and (ii) 65% of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary directly owned by the Borrower or any Domestic
Subsidiary to be subject at all times to a first priority, perfected Lien in
favor of the Lender, for the benefit of the Secured Parties, pursuant to the
terms and conditions of the Loan Documents or other security documents as the
Lender shall reasonably request.
 
(c)  Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Lender such documents, agreements and instruments, and will take or cause to
be taken such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents and
such other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by any Requirement of Law or which the Lender
may, from time to time, reasonably request to carry out the terms and conditions
of this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents, all at the expense of the Loan Parties.


(d)  If any material assets (including any real property or improvements thereto
or any interest therein) are acquired by any Loan Party after the Effective Date
(other than assets constituting Collateral under the Security Agreement that
become subject to the Lien under the Security Agreement upon acquisition
thereof), the Borrower will (i) notify the Lender and, if requested by the
Lender, cause such assets to be subjected to a Lien securing the Secured
Obligations and (ii)  take, and cause each applicable Loan Party to take, such
actions as shall be necessary or reasonably requested by the Lender to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Loan Parties.


ARTICLE VI


Negative Covenants


Until the Commitment shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document shall have been paid in full and all Letters of Credit shall
have expired or terminated, in each case without any pending draw, and all LC
Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the other Loan
Parties, with the Lender that:


SECTION 6.01.  Indebtedness.  No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:


(a)  the Secured Obligations;
 
 
52

--------------------------------------------------------------------------------

 


(b)  Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
any extensions, renewals, refinancings and replacements of any such Indebtedness
in accordance with clause (f) hereof;


(c)  Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any other Loan Party
shall be subject to Section 6.04 and (ii) Indebtedness of any Loan Party to any
Subsidiary that is not a Loan Party shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Lender;
 
(d)  Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01, (ii)
Guarantees by the Borrower or any other Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party shall be subject to Section 6.04 and (iii)
Guarantees permitted under this clause (d) shall be subordinated to the Secured
Obligations on the same terms as the Indebtedness so Guaranteed is subordinated
to the Secured Obligations;


(e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness in
accordance with clause (f) below; provided that (i) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) together with any Refinance
Indebtedness in respect thereof permitted by clause (f) below, shall not exceed
$250,000 at any time outstanding;


(f)  Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (b), (e) (i) and (j) hereof (such Indebtedness
being referred to herein as the “Original Indebtedness”); provided that (i) such
Refinance Indebtedness does not increase the principal amount or interest rate
of the Original Indebtedness, (ii) any Liens securing such Refinance
Indebtedness are not extended to any additional property of any Loan Party or
any Subsidiary, (iii) no Loan Party or any Subsidiary that is not originally
obligated with respect to repayment of such Original Indebtedness is required to
become obligated with respect to such Refinance Indebtedness, (iv) such
Refinance Indebtedness does not result in a shortening of the average weighted
maturity of such Original Indebtedness, (v) the terms of such Refinance
Indebtedness are not less favorable to the obligor thereunder than the original
terms of such Original Indebtedness and (vi) if such Original Indebtedness was
subordinated in right of payment to the Secured Obligations, then the terms and
conditions of such Refinance Indebtedness must include subordination terms and
conditions that are at least as favorable to the Lender as those that were
applicable to such Original Indebtedness;


(g)  Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
 
 
53

--------------------------------------------------------------------------------

 
 
(h)  Indebtedness of any Loan Party in respect of performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business; and
 
(i)  other unsecured Indebtedness in an aggregate principal amount not exceeding
$250,000 at any time outstanding.


SECTION 6.02.  Liens.  No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including Accounts) or rights in respect of any thereof, except:


(a) Liens created pursuant to any Loan Document;


(b) Permitted Encumbrances;


(c) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;


(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (e) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iv) such Liens shall not apply to any other
property or assets of the Borrower or any Subsidiary;


(e) any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by the Borrower or any Subsidiary or
existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Loan Party after the date hereof prior to the time such
Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisi­tion or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
 
(f) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the UCC in effect in the relevant jurisdiction covering only
the items being collected upon;
 
(g)  Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06; and
 
 
54

--------------------------------------------------------------------------------

 
 
(h)  Liens granted by a Subsidiary that is not a Loan Party in favor of the
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary.
 
Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (i) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrances and
clause (a) above and (ii) Inventory, other than those permitted under clauses
(a) and (b) of the definition of Permitted Encumbrances and clause (a) above.
 
                      SECTION 6.03.  Fundamental Changes.


(a)  No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing, (i) any Subsidiary of the Borrower may merge
into the Borrower in a transaction in which the Borrower is the surviving
entity, (ii) any Loan Party (other than the Borrower) may merge into any other
Loan Party in a transaction in which the surviving entity is a Loan Party and
(iii) any Subsidiary that is not a Loan Party may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lender; provided that any such merger involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger shall not be permitted unless
also permitted by Section 6.04.


(b)  No Loan Party will, nor will it permit any Subsidiary to, engage in any
business other than businesses of the type conducted by the Borrower and its
Subsidiaries on the date hereof and businesses reasonably related thereto.


(c) No Loan Party will, nor will it permit any Subsidiary to change its fiscal
year or any fiscal quarter from the basis in effect on the Effective Date.


(d) No Loan Party will change the accounting basis upon which its financial
statements are prepared.


(e) No Loan Party will change the tax filing elections it has made under the
Code.


SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions.  No
Loan Party will, nor will it permit any Subsidiary to, form any subsidiary after
the Effective Date, or purchase, hold or acquire (including pursuant to any
merger with any Person that was not a Loan Party and a wholly owned Subsidiary
prior to such merger) any Equity Interests, evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (whether through purchase of assets, merger or otherwise), except:


(a) Permitted Investments, subject to control agreements in favor of the Lender
or otherwise subject to a perfected security interest in favor of the Lender;


(b) investments in existence on the date hereof and described in Schedule 6.04;


(c) if no Default exists, investments by the Borrower and the Subsidiaries in
Equity Interests in their respective Subsidiaries, provided that (i) any such
Equity Interests held by a Loan Party shall be pledged pursuant to the Security
Agreement (subject to the limitations applicable to Equity Interests of a
Foreign Subsidiary referred to in Section 5.14) and (ii) the aggregate amount of
investments by Loan Parties in Subsidiaries that are not Loan Parties (together
with intercompany loans made and permitted under Section 6.04(d)) outstanding at
any shall not exceed $1,000,000 in the aggregate (in each case determined
without regard to any write-downs or write-offs or other decreases in the value
thereof (other than the repayment in cash));
 
 
55

--------------------------------------------------------------------------------

 
 
(d) if no Default exists, loans or advances made by any Loan Party to any
Subsidiary and made by any Subsidiary to a Loan Party or any other Subsidiary,
provided that (i) any such loans and advances made by a Loan Party shall be
evidenced by a promissory note pledged pursuant to the Security Agreement and
(ii) the amount of such loans and advances made by Loan Parties to Subsidiaries
that are not Loan Parties (together with outstanding investments made and
permitted under Section 6.04(c)) outstanding at any shall not exceed $1,000,000
in the aggregate (in each case determined without regard to any write-downs or
write-offs);
 
(e) if no Default exists, Guarantees constituting Indebtedness permitted by
Section 6.01, provided that the aggregate principal amount of Indebtedness of
Subsidiaries that are not Loan Parties that is Guaranteed by any Loan Party
shall not exceed $250,000 at any time outstanding (in each case determined
without regard to any write-downs or write-offs or other decreases in the value
thereof (other than the repayment in cash));
 
(f) loans or advances made by a Loan Party to its employees on an arms-length
basis in the ordinary course of business consistent with past practices for
travel and entertainment expenses, relocation costs and similar purposes up to a
maximum of $250,000 in the aggregate at any one time outstanding;


(g) notes payable, or stock or other securities issued by Account Debtors to a
Loan Party pursuant to negotiated agreements with respect to settlement of such
Account Debtor’s Accounts in the ordinary course of business, consistent with
past practices;


(h)  investments in the form of Swap Agreements permitted by Section 6.07;
 
(i)  investments received in connection with the disposition of assets permitted
by Section 6.05; and
 
(j)  investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”.
 
SECTION 6.05.  Asset Sales.  No Loan Party will, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to the Borrower or another Subsidiary in compliance with Section 6.04),
except:
 
(a)  sales, transfers and dispositions of (i) Inventory in the ordinary course
of business and (ii) used, obsolete, worn out or surplus Equipment or property
in the ordinary course of business;
 
(b)  sales, transfers and dispositions of assets to the Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with
Section 6.09;
 
(c)  sales, transfers and dispositions of Accounts (excluding sales or
dispositions in a factoring arrangement) in connection with the compromise,
settlement or collection thereof;
 
 
56

--------------------------------------------------------------------------------

 
 
(d)  sales, transfers and dispositions of Permitted Investments and other
investments permitted by clause (i) of Section 6.04;
 
(e)  Sale and Leaseback Transactions permitted by Section 6.06;
 
(f)  dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary; and
 
(g)  sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other clause of this Section, provided that
the aggregate fair market value of all assets sold, transferred or otherwise
disposed of in reliance upon this paragraph (g) shall not exceed $250,000 during
any fiscal year of the Borrower;
 
provided that all sales, transfers, leases and other dispositions permitted
under this Section 6.05 (other than those permitted by paragraphs (b), (d) and
(f) above) shall be made for fair value and for at least 75% cash consideration.
 
SECTION 6.06.  Sale and Leaseback Transactions.  No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (a “Sale and
Leaseback Transaction”), except for any such sale of any fixed or capital assets
by the Borrower or any Subsidiary that is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset and is
consummated within 90 days after the Borrower or such Subsidiary acquires or
completes the construction of such fixed or capital asset.
 
SECTION 6.07.  Swap Agreements.  No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which the Borrower or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of the Borrower
or any Subsidiary), and (b) Swap Agreements entered into in order to effectively
cap, collar or exchange interest rates (from floating to fixed rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.


SECTION 6.08.  Restricted Payments; Certain Payments of Indebtedness.


(a)  No Loan Party will, nor will it permit any Subsidiary to, declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except (i) the Borrower
may declare and pay dividends with respect to its common stock payable solely in
additional shares of its common stock, and, with respect to its preferred stock,
payable solely in additional shares of such preferred stock or in shares of its
common stock, (ii) Subsidiaries may declare and pay dividends ratably with
respect to their Equity Interests, and (iii) the Borrower may make Restricted
Payments, not exceeding $100,000 during any fiscal year, pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of the Borrower and its Subsidiaries.


(b)  No Loan Party will, nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any Indebtedness, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:
 
 
57

--------------------------------------------------------------------------------

 
 
(i)  payment of Indebtedness created under the Loan Documents;
 
(ii)  payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness permitted under Section 6.01, other than
payments in respect of the Subordinated Indebtedness prohibited by the
subordination provisions thereof;
 
(iii)  refinancings of Indebtedness to the extent permitted by Section 6.01; and
 
(iv)  payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by the terms of Section 6.05.
 
SECTION 6.09.  Transactions with Affiliates.  No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to such Loan
Party or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Loan Parties not
involving any other Affiliate, (c) any investment permitted by Sections 6.04(c)
or 6.04(d), (d) any Indebtedness permitted under Section 6.01(c), (e) any
Restricted Payment permitted by Section 6.08, (f) loans or advances to employees
permitted under Section 6.04(f), (g) the payment of reasonable fees to directors
of the Borrower or any Subsidiary who are not employees of the Borrower or any
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrower or its Subsidiaries in the ordinary course of business, and (h) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by the Borrower’s board of directors.


SECTION 6.10.  Restrictive Agreements.  No Loan Party will, nor will it permit
any Subsidiary to,  directly or indirectly enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any Equity Interests or to make or repay loans or advances to the Borrower or
any other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by any Requirement of Law or by any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.10 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.
 
 
58

--------------------------------------------------------------------------------

 


SECTION 6.11. Amendment of Material Documents.  No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) 
any agreement relating to any Subordinated Indebtedness,  (b) its charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents or (c) any Material Agreement , to the extent any such
amendment, modification or waiver would be adverse to the Lender.


SECTION 6.12. Financial Covenants.


(a) Leverage Ratio.  The Borrower will not permit the Leverage Ratio to exceed
3.00 to 1.0 at any time on or after June 30, 2016.


(b) Fixed Charge Coverage Ratio.  The Borrower will not permit the Fixed Charge
Coverage Ratio, as of the last day of any fiscal quarter, commencing with the
fiscal quarter ending June 30, 2016, to be less than 1.20 to 1.0.


ARTICLE VII


Events of Default


If any of the following events (“Events of Default”) shall occur:


(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepay­ment thereof or otherwise;


(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;


(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been materially incorrect when made
or deemed made;


(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence) or 5.08 or in Article VI;


(e) any Loan Party shall fail to observe or perform any covenant, condition or
agree­ment contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d)), and such failure shall continue
unremedied for a period of (i) 5 days after the earlier of any Loan Party’s
knowledge of such breach or notice thereof from the Lender if such breach
relates to terms or provisions of Section 5.01, 5.02 (other than Section
5.02(a)), 5.03 through 5.07, 5.10, 5.11 or 5.13 of this Agreement or (ii) 15
days after the earlier of any Loan Party’s knowledge of such breach or notice
thereof from the Lender if such breach relates to terms or provisions of any
other Section of this Agreement or of any other Loan Document;
 
 
59

--------------------------------------------------------------------------------

 


(f) any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;


(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness to the extent such sale or transfer is
permitted by the terms of Section 6.05;


(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or any Subsidiary or its debts, or of a substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, seques­trator, conservator or similar
official for any Loan Party or any Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;


(i) any Loan Party or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar offi­cial for such Loan Party or Subsidiary of any Loan Party or for a
substan­tial part of its assets, (iv) file an answer admit­ting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the fore­going;


(j) any Loan Party or any Subsidiary shall become unable, admit in writing its
inability, or publicly declare its intention not to, or fail generally, to pay
its debts as they become due;


(k) one or more judgments for the payment of money in an aggregate amount in
excess of $250,000 shall be rendered against any Loan Party, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Loan Party or any Subsidiary to enforce any such
judgment or any Loan Party or any Subsidiary shall fail within thirty (30) days
to discharge one or more non-monetary judgments or orders which, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect, which judgments or orders, in any such case, are not stayed on appeal
and being appropriately contested in good faith by proper proceedings diligently
pursued;


(l) an ERISA Event shall have occurred that, in the opinion of the Lender, when
taken together with all other ERISA Events that have occurred, could reasonably
be expected to result in liability of the Borrower and its Subsidiaries in an
aggregate amount exceeding $250,000 for all periods;
 
 
60

--------------------------------------------------------------------------------

 


(m) a Change in Control shall occur;


(n) the Loan Guaranty or any Obligation Guaranty shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of the Loan Guaranty or any Obligation Guaranty,
or any Loan Guarantor shall fail to comply with any of the terms or provisions
of the Loan Guaranty or any Obligation Guaranty to which it is a party, or any
Loan Guarantor shall deny that it has any further liability under the Loan
Guaranty or any Obligation Guaranty to which it is a party, or shall give notice
to such effect, including, but not limited to notice of termination delivered
pursuant to Section 9.08 or any notice of termination delivered pursuant to the
terms of any Obligation Guaranty;


(o) except as permitted by the terms of any Collateral Document, (i) any
Collateral Document shall for any reason fail to create a valid security
interest in any Collateral purported to be covered thereby, or (ii) any Lien
securing any Secured Obligation shall cease to be a perfected, first priority
Lien;


(p) any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document;


(q) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction that evidences its assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or


(r) any Loan Party is criminally indicted or convicted under any law that may
reasonably be expected to lead to a forfeiture of any property of such Loan
Party having a fair market value in excess of $250,000;


then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Lender may, by notice to the Borrower,
take either or both of the following actions, at the same or different
times:  (i) terminate the Commitment, whereupon the Commitment shall terminate
immediately, and (ii) declare the Loans then out­standing to be due and payable
in whole (or in part, but ratably as among the Classes of Loans and the Loans of
each Class at the time outstanding, in which case any principal not so declared
to be due and payable may thereafter be declared to be due and payable),
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, in each case
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in the case of any event with respect to
the Borrower described in clause (h) or (i) of this Article, the Commitment
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, in each
case without present­ment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower.  Upon the occurrence and during the
continuance of an Event of Default, the Lender may increase the rate of interest
applicable to the Loans and other Obligations as set forth in this Agreement and
exercise any rights and remedies provided to the Lender under the Loan Documents
or at law or equity, including all remedies provided under the UCC.
 
 
61

--------------------------------------------------------------------------------

 


ARTICLE VIII


Miscellaneous


SECTION 8.01.  Notices.


(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:


 
(i)
if to any Loan Party, to it in care of the Borrower at:



Arotech Corporation
1229 Oak Valley Drive
Ann Arbor, MI 48108
Attention: Thomas J. Paup, Sr. VP & CFO
Fax: 1-734-7615368


With a copy to:


Yaakov Har-Oz
Sr. VP & General Counsel
Fax: 011-972-2-990-6623
Email: yaakovh@arotech.com


 
(ii) if to JPMorgan Chase Bank, N.A. at:



JPMorgan Chase Bank, N.A.
125 S. Main Street, 2nd Fl.
Ann Arbor, Michigan 48104-1902
Attention: William J. Maxbauer |
Fax No: 734 995 8000


All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by fax shall be deemed to have been given when
sent, provided that if not given during normal business hours for the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day of the recipient, or (iii) delivered
through electronic communication to the extent provided in paragraph (b) below
shall be effective as provided in such paragraph.


(b)  Notices and other communications to the Lender hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Lender; provided that
the foregoing shall not apply to notices pursuant to Article II or to compliance
and no Default certificates delivered pursuant to Sections 5.01 unless otherwise
agreed by the Lender.  Each of the Lender or the Borrower (on behalf of the Loan
Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day of the recipient.
 
 
62

--------------------------------------------------------------------------------

 


(c)  Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.


SECTION 8.02.  Waivers; Amendments.


(a)  No failure or delay by the Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Lender hereunder and under any
other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effec­tive only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Lender may have had notice or knowledge of such Default at the time.


(b)           Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (i) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Lender or (ii) in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Lender and the Loan Party or Loan Parties that are parties thereto.


SECTION 8.03.  Expenses; Indemnity; Damage Waiver.


(a)  The Loan Parties, jointly and severally, shall pay all (i) reasonable
out-of-pocket expenses incurred by the Lender and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Lender (whether
outside counsel or the allocated costs of its internal legal department), in
connection with the credit facilities provided for herein, the preparation and
administration of the Loan Documents and any amendments, modifications or
waivers of the provi­sions of the Loan Documents (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii)
reasonable out-of-pocket expenses incurred by the Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) out-of-pocket expenses incurred by the Lender,
including the fees, charges and disbursements of any counsel for the Lender
(whether outside counsel or the allocated costs of its internal legal
department), in connection with the enforcement, collection or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.  Expenses being reimbursed by the Loan Parties under this Section
include, without limiting the generality of the foregoing, fees, costs and
expenses incurred in connection with:
 
 
63

--------------------------------------------------------------------------------

 


(A)           appraisals and insurance reviews;


(B)           field examinations and the preparation of Reports based on the
fees charged by a third party retained by the Lender or the internally allocated
fees for each Person employed by the Lender with respect to each field
examination;


(C)           background checks regarding senior management and/or key
investors, as deemed necessary or appropriate in the sole discretion of the
Lender;


(D)           Taxes, fees and other charges for (i) lien and title searches and
title insurance and (ii) recording the Mortgages, filing financing statements
and continuations, and other actions to perfect, protect, and continue the
Lender’s Liens;


(E)           sums paid or incurred to take any action required of any Loan
Party under the Loan Documents that such Loan Party fails to pay or take; and


(F)           forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.


All of the foregoing fees, costs and expenses may be charged to the Borrower as
Revolving Loans or to another deposit account, all as described in
Section 2.16(c).


(b)  The Loan Parties, jointly and severally, shall indemnify the Lender, and
each Related Party of the Lender (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, incremental taxes, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Loan Documents or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by a
Loan Party or a Subsidiary, or any Environmental Liability related in any way to
a Loan Party or Subsidiary, (iv) the failure of a Loan Party to deliver to the
Lender the required receipts or other required documentary evidence with respect
to a payment made by such Loan Party for Taxes pursuant to Section 2.15, or (v)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, penalties, liabilities or related expenses
are deter­mined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This Section 8.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses or damages arising from any non-Tax
claim.
 
 
64

--------------------------------------------------------------------------------

 


(c)  To the extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this paragraph (c)
shall relieve any Loan Party of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.


(d)  All amounts due under this Section shall be payable promptly after written
demand therefor.


SECTION 8.04.  Successors and Assigns.


(a)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Lender that issues any Letter
of Credit), except that the Borrower may not assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Lender that issues any Letter of Credit), Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of the Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b)(i)  The Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of the Borrower, provided that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Lender within five (5) Business
Days after having received notice thereof, and provided further that no consent
of the Borrower shall be required for an assignment to an Affiliate of the
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee; 


For the purposes of this Section 8.04(b), the term “Approved Fund” has the
following meaning:


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) the Lender, (b) an Affiliate of the Lender or (c) an entity or an
Affiliate of an entity that administers or manages the Lender.


(c)  The Lender may, without the consent of the Borrower, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of the
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and Letters of Credit and the Loans owing to it); provided
that (i) the Lender’s obligations under this Agreement shall remain unchanged;
(ii) the Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations; and (iii) the Borrower shall continue to
deal solely and directly with the Lender in connection with the Lender’s rights
and obligations under this Agreement.  The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15 (subject to
the requirements and limitations therein) to the same extent as if it were the
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant shall not be entitled to receive
any greater payment under Section 2.13 or 2.15, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.
 
 
65

--------------------------------------------------------------------------------

 


To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 8.08 as though it were the Lender. If the Lender shall sell
a participation, it shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that the Lender
shall have no obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitment, Loans, Letters of Credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the U.S. Treasury Regulations.  The entries in the Participant
Register shall be conclusive absent manifest error, and the Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.


(d)  The Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of the
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release the Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for the Lender
as a party hereto.


SECTION 8.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstand­ing and unpaid or any
Letter of Credit is outstanding and so long as the Commitment has not expired or
terminated.  The provisions of Sections 2.13, 2.14, 2.15 and Section 8.03 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitment or the termination of
this Agreement or any other Loan Document or any provision hereof or thereof.


SECTION 8.06.  Counterparts; Integration; Effectiveness.


(a)           This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Lender constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Lender and when
the Lender shall have received counterparts hereof which, when taken together,
bear the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
 
66

--------------------------------------------------------------------------------

 


(b)           Delivery of an executed counterpart of a signature page of this
Agreement by fax, emailed pdf. or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.  The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any  document to be signed in connection with this Agreement and the
transactions contemplated hereby or thereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.


SECTION 8.07.  Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 8.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, the Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by the Lender
or any Affiliate to or for the credit or the account of any Loan Party against
any of and all the Secured Obligations, irrespective of whether or not the
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured.  The rights of the Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which the Lender may have.


SECTION 8.09.  Governing Law; Jurisdiction; Consent to Service of Process.


(a)  The Loan Documents (other than those containing a contrary express choice
of law provision) shall be governed by and construed in accordance with the
internal laws (and not the law of conflicts) of the State of New York, but
giving effect to federal laws applicable to national banks.


(b)  Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any U.S. Federal or New York
State court sitting New York, New York in any action or proceeding arising out
of or relating to any Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that the Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Loan Party or
its properties in the courts of any jurisdiction.
 
 
67

--------------------------------------------------------------------------------

 
 
(c)  Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or here­after have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.


(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.


SECTION 8.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREE­MENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.


SECTION 8.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 8.12.  Confidentiality.  The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by any
Requirement of Law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (x) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (y) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Loan Parties and their obligations, (g) with the consent of the Borrower,
(h) to holders of Equity Interests in the Borrower, (i) to any Person providing
a Guarantee of all or any portion of the Secured Obligations, or (j) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Lender on a
non-confidential basis from a source other than the Borrower.  For the purposes
of this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Lender on a non-confidential basis prior to disclosure by
the Borrower; provided that, in the case of information received from the
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
 
68

--------------------------------------------------------------------------------

 


SECTION 8.13.  Nonreliance; Violation of Law.  The Lender hereby represents that
it is not relying on or looking to any margin stock (as defined in Regulation U
of the Board) for the repayment of the Borrowings provided for herein.  Anything
contained in this Agreement to the contrary notwithstanding, the Lender shall
not be obligated to extend credit to the Borrower in violation of any
Requirement of Law.


SECTION 8.14.  USA PATRIOT Act.  The Lender is subject to the requirements of
the USA PATRIOT Act and hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow the Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.


SECTION 8.15.  Disclosure. Each Loan Party hereby acknowledges and agrees that
the Lender and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with, any of the Loan Parties and
their respective Affiliates.


SECTION 8.16.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under appli­cable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to the Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by the Lender.


SECTION 8.17.  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that:  (i) (A) the arranging and
other services regarding this Agreement provided by the Lender are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lender and its Affiliates, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Lender and
each of its Affiliates is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for the Borrower or any
of its Affiliates, or any other Person and (B) neither the Lender nor any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of the
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Lender and its Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Lender nor any of its Affiliates
has any obligation to disclose any of such interests to the Borrower or its
Affiliates.  To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Lender and its Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
 
 
69

--------------------------------------------------------------------------------

 


ARTICLE IX


Loan Guaranty


SECTION 9.01.  Guaranty.  Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely and
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses including, without limitation, all court costs and reasonable
attorneys’ and paralegals’ fees (including allocated costs of in-house counsel
and paralegals) and expenses paid or incurred by the Lender in endeavoring to
collect all or any part of the Secured Obligations from, or in prosecuting any
action against, the Borrower, any Loan Guarantor or any other guarantor of all
or any part of the Secured Obligations (such costs and expenses, together with
the Secured Obligations, collectively the “Guaranteed Obligations”); provided,
however, that the definition of “Guaranteed Obligations” shall not create any
guarantee by any Loan Guarantor of (or grant of security interest by any Loan
Guarantor to support, as applicable) any Excluded Swap Obligations of such Loan
Guarantor for purposes of determining any obligations of any Loan Guarantor).
Each Loan Guarantor further agrees that the Guaranteed Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of the
Lender that extended any portion of the Guaranteed Obligations.


SECTION 9.02.  Guaranty of Payment.  This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Lender to sue the Borrower, any Loan Guarantor, any other guarantor of, or any
other Person obligated for all or any part of the Guaranteed Obligations (each,
an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.


SECTION 9.03.  No Discharge or Diminishment of Loan Guaranty.


(a) Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations),
including:  (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration, or compromise of any of the Guaranteed Obligations, by
operation of law or otherwise; (ii) any change in the corporate existence,
structure or ownership of the Borrower or any other Obligated Party liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Guarantor may have at any time against any Obligated Party, the
Lender or any other Person, whether in connection herewith or in any unrelated
transactions.


(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.
 
 
70

--------------------------------------------------------------------------------

 
 
(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Lender to assert
any claim or demand or to enforce any remedy with respect to all or any part of
the Guaranteed Obligations; (ii) any waiver or modification of or supplement to
any provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security for
the obligations of the Borrower for all or any part of the Guaranteed
Obligations or any obligations of any other Obligated Party liable for any of
the Guaranteed Obligations; (iv) any action or failure to act by the Lender with
respect to any collateral securing any part of the Guaranteed Obligations; or
(v) any default, failure or delay, willful or otherwise, in the payment or
performance of any of the Guaranteed Obligations, or any other circumstance,
act, omission or delay that might in any manner or to any extent vary the risk
of such Loan Guarantor or that would otherwise operate as a discharge of any
Loan Guarantor as a matter of law or equity (other than the indefeasible payment
in full in cash of the Guaranteed Obligations).
 
SECTION 9.04.  Defenses Waived.  To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower, any Loan Guarantor or any other
Obligated Party, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party, or any other Person.  Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder.  The Lender may, at its
election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty, except to the extent the
Guaranteed Obligations have been fully and indefeasibly paid in cash.  To the
fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.


SECTION 9.05.  Rights of Subrogation.  No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Lender.


SECTION 9.06.  Reinstatement; Stay of Acceleration.  If at any time any payment
of any portion of the Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Lender is in
possession of this Loan Guaranty. If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Lender.
 
 
71

--------------------------------------------------------------------------------

 


SECTION 9.07.  Information.  Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
the Lender shall not have any duty to advise any Loan Guarantor of information
known to it regarding those circumstances or risks.


SECTION 9.08.  Termination.  The Lender may continue to make loans or extend
credit to the Borrower based on this Loan Guaranty until five (5) days after it
receives written notice of termination from any Loan Guarantor.  Notwithstanding
receipt of any such notice, each Loan Guarantor will continue to be liable to
the Lender for any Guaranteed Obligations created, assumed or committed to prior
to the fifth day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of such Guaranteed Obligations.  Nothing in this Section 9.08
shall be deemed to constitute a waiver of, or eliminate, limit, reduce or
otherwise impair any rights or remedies the Lender may have in respect of, any
Default or Event of Default that shall exist under Article VII hereof as a
result of any such notice of termination.  Subject to Section 9.06, this Loan
Guaranty shall terminated when all Secured Obligations have been irrevocably
paid in full in immediately available funds and all Commitments have been
terminated.


SECTION 9.09.  Taxes.  Each payment of the Guaranteed Obligations will be made
by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law.  If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law.  If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the Lender receives the amount it would have received had
no such withholding been made.


SECTION 9.10.  Maximum Liability.  Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.  In determining the
limitations, if any, on the amount of any Loan Guarantor’s obligations hereunder
pursuant to the preceding sentence, it is the intention of the parties hereto
that any rights of subrogation, indemnification or contribution which such Loan
Guarantor may have under this Loan Guaranty, any other agreement or applicable
law shall be taken into account.


SECTION 9.11.  Contribution.


(a) To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Loan Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Loan Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Guarantors as determined immediately prior to the
making of such Guarantor Payment, then, following indefeasible payment in full
in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and the Commitment and all
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the Lender,
and this Agreement, the Swap Agreement Obligations and the Banking Services
Obligations have terminated, such Loan Guarantor shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Loan Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.
 
 
72

--------------------------------------------------------------------------------

 
 
(b) As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.
 
(c) This Section 9.11 is intended only to define the relative rights of the Loan
Guarantors, and nothing set forth in this Section 9.11 is intended to or shall
impair the obligations of the Loan Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Loan Guaranty.
 
(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.
 
(e) The rights of the indemnifying Loan Guarantors against other Loan Guarantors
under this Section 9.11 shall be exercisable upon the full and indefeasible
payment of the Guaranteed Obligations in cash (other than Unliquidated
Obligations that have not yet arisen) and the termination or expiry (or, in the
case of all Letters of Credit, full cash collateralization), on terms reasonably
acceptable to the Lender, of the Commitment and all Letters of Credit issued
hereunder and the termination of this Agreement, the Swap Agreement Obligations
and the Banking Services Obligations.
 
SECTION 9.12.  Liability Cumulative.  The liability of each Loan Party as a Loan
Guarantor under this Article IX is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Lender under this Agreement and the
other Loan Documents to which such Loan Party is a party or in respect of any
obligations or liabilities of the other Loan Parties, without any limitation as
to amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.


SECTION 9.13.  Keepwell.   Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guarantee in respect of a Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 9.13 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 9.13 or
otherwise under this Loan Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater
amount).  Except as otherwise provided herein, the obligations of each Qualified
ECP Guarantor under this Section 9.13 shall remain in full force and effect
until the termination of all Swap Obligations.  Each Qualified ECP Guarantor
intends that this Section 9.13 constitute, and this Section 9.13 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
 
 
73

--------------------------------------------------------------------------------

 


[Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
 
74

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


AROTECH CORPORATION


By:       /s/ Thomas J.
Paup                                                      
Name         Thomas J.
Paup                                                      
Title:          Senior VP Finance and CFO                                 



FAAC INCORPORATED


By:       /s/ Thomas J.
Paup                                                      
Name         Thomas J.
Paup                                                      
Title:          Treasurer                                                          
      




ELECTRIC FUEL BATTERY CORP.


By:       /s/ Thomas J.
Paup                                                      
Name         Thomas J.
Paup                                                      
Title:          Treasurer                                                 
               




UEC ELECTRONICS, LLC


By:       /s/ Thomas J.
Paup                                                      
Name         Thomas J.
Paup                                                      
Title:          Treasurer                                                        
        




JPMORGAN CHASE BANK, N.A.


By:       /s/ William J. Maxbauer                                              
Name         William J. Maxbauer                                              
Title:          Executive Director       
                                         

 
 
75

--------------------------------------------------------------------------------

 